 HUNTER OUTDOOR PRODUCTSHunterOutdoor Products,Inc.'andInternationalLadies'Garment Workers'Union,AFL-CIO' andLocal 29,Retail,Wholesale and Department StoreUnion,AFL-CIO,'Party to the ContractLocal 29,Retail,Wholesale and Department StoreUnion,AFL-CIOandInternationalLadies'Garment Workers'Union, AFL-CIO and HunterOutdoor Products,Inc.,Party to the Contract.Cases I-CA-6153 and I-CB-1324June 9, 1969DECISION AND ORDERBy CHAIRMAN MCCULI OCHAND MEMBERSBROWN AND ZAGORIAOn February 26, 1969, Trial Examiner JosephineH. Klein issued her Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision. Thereafter, the General Counsel and theRespondent,HunterOutdoor Products, Inc., filedexceptions to the Trial Examiner's Decision andbriefs in support thereof. The General Counsel'sbrief was also in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrial Examiner's Decision, the exceptions and briefs,and the entire record in this proceeding, and herebyadoptsthefindings,'conclusions,6andrecommendationsoftheTrialExaminer,asmodified herein.''Hereinafter called Hunter.'Hereinafter called ILG.'Hereinafter called RWD.'Hunter contends that the Trial Examiner committed prejudicial error bydenying its motion to reopen the hearing to permit Hunter to defendagainst the unfair labor practice allegations against RWD. Hunter hasresubmitted this motion to the Board.Specifically.Hunter argues that,since it is derivatively guilty of violating Sec. 8(a)(2) and(1) of the Act byrecognizing,and executing a collective-bargaining agreement with, RWDas the employees'exclusive bargaining representative if, at that time, RWDdid not represent an uncoerced majority of Hunter's employees,itshouldhave been permitted to present evidence to prove,contrary to the GeneralCounsel's evidence,thatRWD's majority was not coerced.We find nomerit in Hunter's contention in the circumstances of this case,and herebydeny its motion.In the first place, as stated in the Trial Examiner'sDecision,Hunter was afforded every opportunity to cross-examine theGeneral Counsel'switnesses and to subpoena RWD's representatives incharge of organizing Hunter's employees.Secondly, and more important,even if Hunter could establish that RWD represented an uncoercedmajority of Hunter's employees on September 29, 1967, when RWD firstORDER449Pursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, Hunter Outdoor Products, Inc., NorthAdams,Massachusetts,itsofficers,agents,successors, and assigns, and the Respondent, Local29,Retail,Wholesale and Department Store Union,AFL-CIO, its officers, agents, and representatives,shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Delete paragraphs l(b)(7) and l(b)(8) of theTrialExaminer'sRecommendedOrderandrenumber paragraph l(b)(9) as I(b)(7).2.Deleteparagraph2(b)(4)oftheTrialExaminer's Recommended Order and substitute thefollowing new paragraph 2(b)(4):"Mail signed copies of the attached noticemarked "Appendix C" to the Regional Director forposting at Hunter's plants."demanded,and Hunter denied,recognition,we would nevertheless orderHunter to withdraw such recognition now because of Hunter's ownunlawful conduct both before and after it finally recognized RWD onOctober27, 1967.It is well settled that the Board will order an employerto withhold recognition of a labor organization until it is certified by theBoard if that labor organization'smajority status was attained or retainedby the employer'sunlawful conduct.See, e g.,Golden State BottlingCompany,Inc. d/b/a Pepsi-Cola BottlingCompany ofSacramento, 147NLRB 410,enfd.inpertinentpart 353 F. 2d 667 (C.A. 9) As fullydescribed in the Trial Examiner'sDecision,Hunter committed numerousviolations of Sec. 8(a)(2) and(1) of theAct afterOctober 1 and before itfinally extended recognition to RWD on October 27, as well as thereafterThese violations by Hunter were clearly prompted by, and were part of, aneffort to frustrate the rival organizing activities of the ILG which began inthe first week of October In these circumstances, we cannot find thatRWD retained an uncoerced majority onOctober 27even assuming,arguendothat it had enjoyed such a majority on September 29'Hunter has excepted to certain credibility resolutions made by the TrialExaminer It is the Board's established policy not to overrule a TrialExaminer's resolutions as to credibility unless the clear preponderance ofallthe relevant evidence convinces us that they are incorrect. Such aconclusion is not warranted here.Standard Dry Wall Products,Inc,91NLRB 544, enfd.188 F.2d362 (C.A3).The Great Atlantic& Pacific TeaCompany.129 NLRB757, in 3 at 758.'In finding,as the Trial Examiner did, that Hunter violated Sec 8(a)(1)of the Act by Simone's assault on ILG organizer Gross, we do not adopther discussion concerning the standard of proof required in criminalproceedings'While we agree with the Trial Examiner that the Respondents,Hunterand RWD, violated Sec 8(a)(1), (2), and(3),and Sec 8(bXI)(A) and8(b)(2) of the Act, respectively, we do not agree that the special remedialprovisionsrecommended by the Trial Examiner are appropriateAccordingly,we shall amend the Trial Examiner'sRecommended Order bydeleting therefrom the requirement that the Notices marked Appendixes Band C be read and mailed to the Respondents' employees and members,respectively.TRIAL EXAMINER'S DECISIONJOSEPHINE H. KLEIN, Trial Examiner:Pursuant tocharges filed by International Ladies' Garment Workers'Union,AFL-CIO(ILG)againstHunterOutdoorProducts,Inc. (Hunter) on November17, 1967 (amendedNovember22, 1967, andJanuary 4 and 12, 1968), and176 NLRB No. 58 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst Local 29, Retail Wholesale and Department StoreUnion,AFL-CIO (RWD) on November21,1967(amended January 4 and 12, 1968),aconsolidatedcomplaint was issued on January 19, 1968,against HunterandRWD.The General Counsel provided additionaldetails in response to Respondents'demands for bills ofparticulars.In other respects,the demands were denied byorder on February 16, 1968.Upon proper notice,the consolidated complaint cameon for hearing at North Adams,Massachusetts,on April23, 1968.All parties appeared through counsel. At theoutset of the hearing,counsel for the General Counsel andforRWD submitted a settlement agreement for theExaminer'sapproval.When the Examiner reserveddecision as to acceptance or approval of the settlement,RWD withdrew from further participation in the hearing.The hearing proceededon April 23,24, and 25. All partieswaived oral argument and thereafter briefs were filed onbehalf of the General Counsel,Hunter and ILG.On July 16, 1968,theExaminer issued an OrderDisapprovingProposedSettlementandReopeningRecord.'The General Counsel thereupon filed a requestfor special permission to appeal the order to the Board.On November 5, 1968,the Board issued its order grantingtheGeneral Counsel's request for permission to appealand then denying the appeal.Thereupon the Examinerissued a notice of hearing for January 7, 1969, the dateagreed upon by all counsel.On January 3, 1969,however,counsel for RWD advised the Examiner that RespondentUnion did not desire to present any evidence,but wouldrest on the record as it then stood.Since the order of July16, 1968,had strictly limited the scope of the reopenedhearing"to the presentation of a defense by RWD .. .and such rebuttal evidence as the General Counsel and theCharging Party may present,"upon receipt of RWD'swaiver of the right to present evidence the Examinercanceled the hearing scheduled for January 7, 1969. Thecase is now ripe for decision on the basis of the evidenceand briefs heretofore filed.'On all the evidence,observation of the demeanor of thewitnesses,considerationof the briefs,and the entirerecord,the Examiner makes the following:FINDINGS AND CONCLUSIONS1.PRELIMINARY FINDINGSThe complaint alleges and the Examiner finds that:A. Hunter, a New Yorkcorporation,with its principaloffice and place ofbusiness in Long IslandCity,NewYork,and plants inNorthAdams,Massachusetts, isengaged in the manufacture,sale,and distribution ofsleeping bags,tents, and related products.In the course ofits business,Hunter purchases large quantities of materialsand has them transported to itsNorth Adamsplants frompoints outsideMassachusetts and sells products and hasthem transported fromitsNorthAdams plants to pointsoutsideMassachusetts.Hunter annually receives at itsNorthAdamsplantsdirectlyfrompointsoutsideMassachusettsmaterials having a value in excess of'The order of July 16.1968, is attached hereto as Appendix A.'Under date of January 6. 1969.Hunter sent to the Examiner a "Motion. to sever;to expunge certain testimony;and, alternatively,to allow theintroduction of certain evidence."As stated by the General Counsel in awritten opposition to the motion,Hunter's recent motion was repetitive ofmotions previously made and denied by the order of July 16, 1968. Thedenial is hereby reaffirmed.$50,000 and annually ships productsvalued in excess of$50,000 from its North Adams plants directly to pointsoutsideMassachusetts.Hunter is,and at all time hereinmaterial has been,an employer engaged in commercewithinthe meaningof the Act.3B. RWDisa labor organizationwithinthe meaning ofSection2(5) of the Act.C. ILGisa labor organization within the meaning ofSection2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsHunter has for sometime had two plants in Long IslandCity,New York.'For several years its employees in LongIsland City havebeenrepresented by RWD.Around October 1966, Hunter purchased a plant onStateRoad in North Adams,Massachusetts.'Huntercommenced operations at that plant in the fall of 1966.Thereafter,around September or October 1967, Hunterpurchased a second plant in North Adams, on UnionStreet.According to the uncontradicted testimony of JosephMartin,Hunter's vice president,Joel Pave,president ofRWD, first talked to Martin concerning organization ofHunter's employees inNorthAdams in January orFebruary 1967.'According toMartin,Pave"saidwherever I [Martin]went,he [Pave] went. . .we werelike Siamese."Pave also said that "no one was going totake any work out of Long Island without him putting hisblessings on it."Martin further testified that Pave -said the work belonged in Long IslandCity and wasgoing to stay there,and if [Pave] had to,he wouldprevent[Hunter] from moving machines,work, oranything else up into North Adams or any other place.Itwas Pave'sposition that the collective-bargainingagreement then in existence between Hunter and RWDextended to the new operation in North Adams since itrecognized RWD as the agent for"all of the Company'sproduction and maintenance employees.Martin testifiedthat initially he and his associate,a Mr. Weiss,"decidedjust to keep stalling,stall[Pave]todeath."Theirapparently successful "stalling"came to an end in August1967, when Pave visited the North Adams plant and said"(h]e was ready to organize whether [Hunter]liked it ornot."Martin testified that, at least at the time involved, asubstantial part of the work at the North Adams plantsconsisted,in effect,of "subcontracts"under governmentcontractsheld by the New York plants. According toMartin and Alfred P. Simone,Jr.,Hunter'sgeneralmanager in North Adams,the North Adams plants couldnot then operate economically without the governmentcontract work transferred from New York.'National Labor Relations Act,as amended, 29 U.S.C. Sec.151,et seq.'Italso has plants in Philadelphia and in Connecticut.These plantsapparently are nonunion.'The plant had previously been operated by Sports Industries, Inc.,which performed work for Hunter under subcontracts. Sports Industries,however,was unable to operate economically and was close to bankruptcywhen Hunter took it over.Alfred P.Simone,Jr.,Hunter's present generalmanager in North Adams,had been a principal in Sports Industries.'Hereafter,unless otherwise stated,all dates are in 1967. Before Huntertook it over from Sports Industries Pave had looked into the North Adamsoperation but apparently decided against any attempt at organization. HUNTER OUTDOOR PRODUCTS451Sometime early in September Simone spoke to theemployees of the State Road plant in groups of some 60to 80 each.He told them there was a union in Hunter'sNew York plants and its representative had said that theunion would prevent any work from coming to the NorthAdams plants unlessHunterallowedtheunion'srepresentative to speak to the North Adams employees.Simone thus asked the employees to listen to the unionrepresentativewhen he arrived,even though Hunter didnot want a union.'About a week later, Simone again called the employeestogether and told them that the union's representative wascoming that day and requested that the employees listento him when he came.That afternoon Pave appeared, withanother union representative,a woman identified only as"Connie." Successive groups of 40 to 60 employees werecalled together in an empty part of the plant. Simoneintroduced and identified Pave to each group and thenwithdrew.No Hunter representative or supervisor waspresent when Pave and Connie spoke to the employees.Although the Company presented no documentary proof,Martin testified that RWD had reimbursed the Companyfor the employees' time devoted to these meetings withPave.'Martin'stestimony in connectionwiththisreimbursementwasuncontradictedand is credited.However,itdoes not appear that the employees wereinformed of this reimbursement,so it must be assumedthat they believed Hunter was footing the bill.At the North Adams meetings Pave told the employeesthat the union represented the employees at the New Yorkplants and,accordingly,itrepresentedtheNorth Adamsemployees, whether they liked it or not. Shop stewardswere also named-five whose names Pave presented andtwo nominated by the employees. EmployeeBelangercredibly testified as follows concerning that first meetingwith Pave:[Pave] said he represented the union, and he had a slipof paper in his hand,and these were names that beengiven to him,people that would be Stewards.Then wenominated some people, and some of them refused, andsome accepted.He said it was a closed shop and that ifwe didn't have a union there, they would stop the trucksfrom delivering any goods....he said we would get aten-cent raise in February,and we would get one inNovember. I thinkitwasNovember and February. Wewere toget two raises.. .. . October. That was thedate .... A ten-cent raise, .. .Employee Booth testified as follows concerning Pave'sstatementswhen he first spoke to the employees inSeptember:He just introduced himself and said he represented theWholesale Retail Union from New York.Q. (By Mr. Kelleher) And do you recall if Mr. Pavesaid anything else?'Employee Phyllis Belanger credibly summarized Simone's statements tothe employees as follows:"Well, he said that they had a union in theirshop in New York,and that they said they would not let them bring anywork to North Adams if they didn't let the union then come in to speak tous.He didn'twant any work stoppage,and he would like to have us listento them."Employee Agnes Booth testified that Simone said "[thhat aunion wanted to come in, and he didn'twant no part of it. It was only ashort speech."'Martin testified that it was standard practice at Hunter'sLong Islandplants for union representatives to conduct meetings on company premisesand company time and to reimburse the company for the employees' payany time such a meeting went beyond 20 minutes.A.We talked about benefits that they have andraises.We talked about getting raises.Q. Do you recall if he said anything else about hisUnion?A. That it representedthe one inNew York. That'sthe one that's going to represent this plant.:ssQ. Do you recall if, while you were present, Mr.Pave indicated why the Union from New York wouldrepresentthe North Adams people also?A. Because it represented the mother plant in NewYork.Q. Is that what he said?A. Yes.Q.And do you recall if he said anything aboutjoining his Union?A.You had to join in 30 days, or you weredismissed.Q. Is that what Mr. Pave said?A. Yes.Immediatelyaftertheemployeemeetings,ashopstewards'meetingwasheldatwhichPavegaveinstructions as to the stewards' functions and duties.A few days later the shop stewards were given RWDauthorization cards,which they distributed among theemployees on working time and in clear view ofsupervisory personnel.While the witnesses did not state aspecific date for this initial solicitation, other evidenceestablishes that it occurred on September 29. EmployeeJune Rancourt testified that she joined RWD "the daythey all sent around the cards, that the Stewards broughtthecardsaround."Rancourt's card bears the dateSeptember 29. Employee Mildred Cole, who was one ofthe original shop stewards, credibly placed this solicitationas a few days after the meetings with Pave at the plant,which was probably around the middle of September andbefore the RWD meeting at the Eagles' Hall, which washeld on October 3. Of the 319 RWD authorization cardsin evidence, 127 are dated September 29, with only sevenbearing an earlier date, the earliest being September 12.According to employee Cole's uncontradicted andcredited testimony, at the October 3 meeting Pave again,told the employees that "the Union was in New York atthe New York plant, and he called it a mother Union, andhe said we had to accept it here whether we wanted it ornot."MartintestifiedthatlateinSeptemberPavetelephoned, and, saying RWD had authorization cardsfrom a majority of Hunter's North Adams employees,askedMartin to sit down with him and negotiate acontract.Other evidence fixes the date of this demand asSeptember 29. Martin refused to bargain. In testifying,Martin did not say why he refused to bargain, nor did heindicate that he had given Pave any reason for his refusal.TheRWD cards in evidence establish that onSeptember 29, RWD held 134 cards. While there is nodirect evidence of the size of the unit on September 29, itisundisputed that the appropriate unit consisted on 225employees in the week ended October 7, and 244 the nextweek. The uncontradicted evidence further establishes thattheNorth Adams operations had started about a yearearlieronamuch smaller scale and had grownconsistently.Accordingly, the Examiner finds that onSeptember 29 the unit was not more than 225 employees.Thus, the Examiner infers and finds that on September 29 452DECISIONSOF NATIONALLABOR RELATIONS BOARDRWD held authorization cards executed by a majority ofthe employees in the appropriate unit.The General Counsel and Charging Party maintain thattheILG commencedorganizationalactivityamongHunter'sNorth Adams employees in August. However,the evidence establishes that such activity did not beginbeforeOctober 1.Stanley Gross,an organizer,was theonly ILG representative who testified at the hearing. Ondirect examination,he said thatthe ILGcampaign beganinAugust.However,on cross-examination he testified asfollows:Q. (By Mr. Fordham) Mr. Gross, when did youpersonally become involved in organizing this plant?A. I think it was October 1, 1967.Q. (By Mr. Fordham) Who was in charge of theorganizational campaignfor the ILG?A. John F. Albano [director]' for the -Q. What region?A. For the New England Organizing Area.Q. And so in that technical sense he is in charge ofall organizing efforts in that area?A. Correct.Q. Who,subordinate to him,was really in charge?A. I was.SinceGross testified that his organizational activityamong Hunter's employees began on October 1 and therewas no evidence of any earlieractivity by any other ILGrepresentative,theExaminer discredits"Gross'initialstatement that the campaign commenced in August andfinds thatitbegan onOctober 1.On the eveningof October 3, RWDheld a meeting atthe Eagles'Hall in North Adams. Considerable dissensionarose at that meeting,with ILG sympathizers injectingconsiderable doubt concerning the regularity of RWD'sposition.The next day, October 4, Martin held a meeting" of allemployees.He said that he had heard about the discussionand dissension at the meeting the evening before and wasdisturbed about it.He said that he had never been in a"squeeze"between two unions and would not stand beingplaced in that position now; if such a "squeeze"developed, he would close the North Adams plant. Intestifying at the hearing, he repeated this view, saying thatitwas "obvious" that he would be economically forced toclose down if he were "squeezed"between rival unions.Continued questioning produced no further explanation orfactual basis forMartin's "prediction" of the "obvious"result of interunion rivalry.At the October 4 meeting Martin told the employeesthat they did not have to join any union,notwithstandinganything to the contrary that might have been told them,presumablyby RWDrepresentatives.He also said that,while he did not want any union at the North Adams`The record is hereby corrected to add the word"director,"which,though said by the witness,does not appear in the transcript John F.Albano is identified as "DistMgr. and Director of Organization" of ILGin the Board's affidavits of service of the formal documents"Gross generally impressed the Examiner as an unreliable witness Forexample,he testified that he thought ILG had made written request ofHunter for permission to hold meetings at the plant and that he thought hecould produce a copy. However,ILG counsel there stated that no suchletter of request had been sent,whereupon Gross agreed that he "wouldnow recall there was no such request ""Martin insisted he did not conduct"meetings"with his employees ormake"speeches"to him.He preferred the word"discussion"to "meeting"and "speech"In using the latter words, the Examiner disclaims anyadverse connotation.plants, he much preferred RWD, as a decidedly "lesserevil" than ILG. He said that, having dealt with it in LongIsland,he knew how RWD operated and he could manageto get along with it,while past experience had taught himthat he could not deal with ILG.12 The Examiner creditsthe testimony by employeesBelanger,Booth, Cole andJune Rancourt that in the October 4 meeting Martin saidthat he would close the plants if ILG were to become theemployees' representative. Indeed,Martin corroboratedthis testimony in major part.At the October 4meeting,Martin also announced ano-solicitation and no-distribution rule.While the evidenceisnot clear or precise on all points,the Examiner findsthatMartin prohibited distribution and solicitation onCompany premises during working time."Martin and Pave agreed to go to arbitration. There isno direct evidence as to the date on which they agreed toarbitrate, the circumstances of the agreement, the date ofthe submission, or the date of the arbitral hearing. At thehearing,Martin professed that from the beginning he andhis associate,aMr. Weiss,had decided to "stall [Pave] todeath."Martin's testimony also establishes that herejected Pave's demand for recognition on September 29,and, in his words, "finally" agreed to arbitrate. Further,there is no suggestion that on October 4 he mentionedarbitration in his talk to the employees. The Examinerfinds,therefore, that the agreement to arbitrate wasreached after October 4, and thus after Hunter becameaware that ILG had initiated an organizational campaign.Analysis of the record evidence further establishes that thematter was submitted to the arbitrator on October 23 or24.This conclusion follows from the facts that in hisdecision the arbitrator recited that he had examined 209authorization cards and the authorization cards in thepresent record contain 210 dated on or before October 23.The parties submitted to the arbitrator "the question ofrepresentationof the collective bargaining unit." Thestipulation submitting to arbitration then provided that -theArbitrator shall first determinewhether suchquestion of representation shall be decided on the basisof extension of the present Union agreement to theemployees of the Employer employed at North Adams,Massachusetts;andthatshouldtheArbitratordetermine that such question of representation shall notbe determined by extension of the present agreement,then the Arbitrator is hereby authorized to decide thequestion of whether or not the Union represents amajority of the employees [at North Adams] on thebasis of a comparison of cards designating the Union assuch representative as compared to payroll records orother employment records submitted by the Employer.On October 27 the arbitrator made his award. He firstdecided that the existing agreement between Hunter andRWD "does not extend to and apply to the North Adamsfactories." The decision then described the comparison ofthe signatures on the cards with employees'signaturesappearing in Hunter's records.The award concluded:2.A comparison of the cards designatingtheUnionas collective bargaining representative with the officialpayroll records of the Employer, reveals that the Unionrepresents 209 of the 261 employees in the Company'stwo factories in North Adams, Massachusetts.Me expressed the same opinion of the Amalgamated Clothing WorkersUnion"The complaint does not allege that the rule itself was invalid. HUNTER OUTDOOR PRODUCTS4533.The Union is the majority representative of allproductionandmaintenanceemployeesexcludingexecutives, supervisors, office and clerical employees,professional employees,watchmen and guards, asdefined in the National Labor Relations Act, of theEmployer in its factories located in North Adams,Massachusetts.On October 27, the date of the arbitrator's award,Hunter recognized RWD. On November 4 Respondents,through Martin and Pave, executed a collective-bargainingagreement, containinginteraliaunion-shop and uniondues checkoff provisions. In explanation of the apparentspeedwithwhich the agreement was signed,Martintestified:Itried to stall [Pave] even after the award, [10 ] but Icouldn't.The mechanics had already been set up, wehave a contract in Long Island City. Most of the meatof it had been taken, was taken from that, and the onlything left was the economics right after the award wassigned.The only thing left open was the economic, moneys,holidays, everything else was in.****.. If I may add, I still tried to stall it further. I didn'tthinkwe needed the union in North Adams. I didn'twant one.Article 20 of the agreement, headed "Wage Scale,"provides, in the future tense, for a 10-cent-per-hour wageincrease effectiveOctober 1, and 10 cents per hour forpieceworkers effectiveOctober 23. The agreement,however, does not set forth any wage rates as such. Theevidence clearly establishes that a general 10-cent raise,effectiveOctober 1, had been given before the union wasrecognized.The precise date on which that raise wasannounced and granted is not clearly shown. Further, therecord does not show whether piece workers received thecontractually provided raise of 10 cents effective October23.13ILGproceededwithitsorganizingcampaign,apparently at first only through visits to the homes ofemployees. On or about November 8 the ILG held itsfirst,and apparently only, meeting. This meeting wasattendedby about four or five employees specificallyinvitedby the ILG representatives and those otheremployees whom they in turn invited. Madeline Serrano,RWD's chief shop steward, was seen sitting in anautomobileapparentlyobservingemployeesastheyarrived at and entered the Phoenix Hotel, where the ILGmeeting was held.Around the end of October, employee Cole, who hadbeen named a shop steward at Pave's first meeting withtheemployees in September, resigned her positionbecause, in her opinion, RWD was "crooked" and she"didn't want no part of it." However, she reconsideredand withdrew her resignation at the request of Simone,'The record is hereby correctedto changethe word "work"appearingtherein to "award", whichis theword actually used by thewitness."Pave had previously told theemployeestheywould get(or at least theunion wouldtry toget them)a 10-cent raise in October or November andinFebruary1968.The agreementprovides for wage reopeningon February 15, 1968,and reopening as towages and working conditions on September1, 1968, and 1969.who said that Martin "was very upset because there wasUnion trouble" and 'Jilt doesn't look very good" for ashop steward toresignafter serving only about a month.Having resumed her position, Cole attended a meetingof shop stewards with Simone and Martin on November14.Cole testified that at the meeting Martin said thatemployee Agnes Booth was going to be dismissed becauseshewas passing out ILG cards. Martin, on the otherhand,maintained that the reason for Booth'sdismissalwas her having passed out any union cards, regardless ofthe identity of the union, on working time. Cole testifiedfurther that in a private conversation after the meetingMartin agreed to Cole's request that he reconsider andretainBooth if she signed an RWD card. Martin'stestimony was that when Cole volunteered to have Boothsignan RWD card he replied, in effect, "Don't do me nofavors";allMartinwantedwas a complete end tosolicitation for anyunionon working time. Cole reportedthe events to Booth, who thereupon signed a card forRWD. Booth was not discharged. On all the evidence,together with careful observation of the demeanor of thewitnesses,the Examiner credits Cole's testimony and findsthat the threatened discharge of Booth was based insubstantial part on her support of ILG, rather than solelyon her use of company time for the solicitation of unioncards, and was averted by her joining RWD.Several employees credibly testified that throughout thisperiodRWD shop stewards continued to solicit RWDcards in full view of supervisory personnel. And theevidence was contradicted that on at least one occasiontherewas a general solicitation of RWD checkoffauthorizations during working time. Martin and Simonemaintained that they strove valiantly, but in the mainunsuccessfully, to put an end to all solicitation, for eitherunion,on company time. According to them, wheneverthey complained to Pave about the RWD solicitation hecountered by referring to the considerable solicitation thatwas being conducted on behalf of ILG. However, so far asthe record shows, the only discipline or threat of disciplinefor prohibited solicitation was the Booth incident. Hunterproduced no direct or specific evidence of any solicitationby ILG. On the contrary, Martin testified that he had notknown that the ILG authorization cards were yellow untilhe learned that at the hearing. Since it was undisputedthat the cards distributed in person by the ILG wereyellow,i6itisreasonable to assume that Simone andMartinwould know that fact if there had been anysubstantial amount of overt solicitation by ILG.17On November 13 Simone visited the Union Streetplant.He entered angrily, turned off the power, andproceeded to berate the employees for the poor productionresulting fromunionactivity.He told them, in graphicterms, that the Company controlled their jobs; that if theywere dissatisfied, they should leave; that the North Adamsplants could be shut down on virtually no notice, withtheirwork transferred to Hunter's other plants. Simoneconceded the general accuracy of the employees'testimony on this matter. He testified that animositybetween the RWD and ILG sympathizers had broughtproduction to a virtual standstill. He turned off the powerto dramatize to the employees that "Right now they haveno jobs, they haveno union,they have nothing, because if"ILG authorization cards distributed by mail were white"in view of Simone's testimony concerning the willingness of employeesto "inform,"andMartin's testimony that a shop steward had informedhim of Booth'sactivity,Hunterpresumably could have producedadditional evidence of ILG solicitation had there been much 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDIdon't turn that power on every day, they've gotnothing."While he testified that he could not specificallyrecallsayinganythingaboutclosingtheplant,heconceded that he "could have said it" because he "wasmad enough to say anything at that moment." Heacknowledged having said the work could be transferredto the Company's other plants in a matter of 20 or 30minutes.He was"angry"and "in complete frustration"because the employees were not working yet "[n]ot oneperson came to [him] with a problem, not one, noproblems."A few days later,10 Martin, accompanied by Simone,visited theUnion Street plant and, according to allwitnesses,includingMartin himself,said to the employeessubstantially the same things he had said at the StateRoad plant on October 4. Employee Paula Bokowskitestified that she asked Martin if there was a contract andif she could see it.According to her,Martin -said yes,there was a contract."It's either inNew Yorkor brought up from NewYork,and there is no reasonwhy you shouldsee it.It's been signed.Take my wordfor it," or words to that effect.Although this meeting at the Union Street plant washeldafterthearbitrator'sdecisionand subsequentrecognitionof RWDand executionof the North Adamscollective-bargaining agreement,itdoes not appear thatMartinorSimone (or anybody else) informed theemployees of those events.On the contrary,Martintestified that at the Union Street meeting,in answer toquestions,he specifically told the employees "you don'thave to join the union,no one is goingto lay you off."His failure to mention or acknowledge the union-securityclausecontained in theNovember 4 contract washighlighted when, on questioning by the Examiner,Martintestified as follows:Q. . . . You say you never told anybody that he'd befired if he didn't join the union,is that so?A. Absolutely, I wouldn't tell them that.Q.Not even after you signed a contract with theunion?A. Not even after it wassigned.As a matter of fact,I think I even violated that contract by not firing themor letting them go.Q. At the meeting in the middle of November, at theUnion Street plant . . . . did you tell the employeesthen that they didn't have to join the union?A. I always repeated it, all the time. As a matter offact, I tell them you don't have to, regardless of whatthey tell you.EmployeeLucyDesmoreaux testified that early inOctober she was called into Simone's office and asked theidentityof the ILGsupporters."She was also asked if shehad signed a union card,towhich she replied in thenegative.Around the middle of November DesmoreauxandEdKenyon,her superior, had an exchange ofunpleasantries,whereupon she was sent to Simone's officeto see Simone and Martin.Accordingto her,she wasagainasked the identity of the ILG supporters. OnSimone'sdesk was a list of five employees;Simone andMartin"wanted to know if there wasmore" ILGsupporters.According to Simone and Martin, the list ofILG supporters had been provided by Pave on his ownmotion.They denied that they had asked Desmoreaux"EmployeeBokowskidated this eventas theday after the ILG meeting,which washeld on November 8. Otherevidence,however.establishes thecorrect date ason or about November 16.about additional ILG supporters, maintaining, instead,that Desmoreaux volunteered to supply the information toprevent her discharge, which had been requested byKenyon. The Kenyon matter was resolved by mutualapologiesbetweenKenyon and Desmoreaux and thelatter's transfer to the Union Street plant. Martin testifiedthat he transferred Desmoreaux rather than firing herbecause she was a good worker and he "didn't want agood employee that could become an agitator out in thestreet for any other activity." On all the evidence, theExaminer credits Desmoreaux's testimony concerning thetwo occasions on which she was questioned concerning theidentity of the ILG adherents.On November 16, Gross and Joe Amadio, another ILGorganizer, distributed leaflets near the State Road plant asemployees were leaving at closing time.Simone,who wassitting in an automobile outside the plant, got out of thecar and hit Amadio in the shoulder while grabbing theleafletsAmadio was holding. Gross approached Simone,who then said that the leaflet was "a lie" in quotingSimone ashaving told the employees that they "have nounion." Simone remained at the site for a short while,during which he told passing employees not to take theproffered pamphlets. Employee Belanger saw the ILGpamphlets on Simone's deskthe next day, at which timeSimone referred to his "trouble" with ILG. In view of thiscircumstantialcorroborationand the absence of anycontradictionbySimone or any other witness, theExaminer credits Gross' testimony concerning this event,even though he was unreliable in other portions of histestimony.On November 14, employeeBelanger waslaidoff.When, on November 17, she asked why she had beenchosen for layoff, Simone indicated that the selection wasmade on the basis of seniority. Belanger expressed theopinion that she was chosen because she refused to joinRWD, whereupon, according to her, Simone asked herwhy she would not join.When she made a slightly veiledthreat to call on ILG to secure for her the layoff slip shehad not been given, Simone said, "Please don't do this.I've had trouble with the Union outside yesterday," andpointed to a stack of ILG handbills on his desk.That afternoon Belanger spoke to shop steward SadyHurlburt,2° who said she was sure Belanger would be backat work forthwith if she signed a union card.21Belangersigneda card the next day, Saturday, November 18, andwent back to work on Monday.Around November 14 the following notice appeared onthe Company's bulletin boards:THURSDAY,NOVEMBER23RD IS A PAID UNION HOLIDAY.ALL UNIONMEMBERS ARE ELIGIBLEFOR A DAYS PAYPROVIDED THEY WORK THE DAY BEFORE AND THE DAYAFTER....Simone testified that the wording of that notice was amistake madeby the typist, whom he had simply told toprepareanoticeof the holiday with no specificinstructions.MartinandSimone testified that the"Although the record does not disclose her answer,Desmoreaux testifiedthat she replied that she did not know.The record is hereby corrected asfollows: p. 117. I. 23 corrected to read "A. I said I didn't know.""Hurlburt had become a supervisor by the time of the hearing."Belanger also testified that Hurlburt said she had called Belanger atSimone's request. Because of the hearsay nature of this testimony, theExaminer bases no finding on it, despite the absence of any specificobjection.However,itmay be noted that Simone did not deny that he hadaskedHurlburt to call Belanger and Hurlburt, though a supervisor inHunter's employ at the time of the hearing,was not called as a witness. HUNTER OUTDOOR PRODUCTS455inadvertent error was discovered within a short time afterthe notice was posted and that it was soon taken downand replaced by a revised notice announcing the paidholiday for all employees. The typist who allegedly madethe "inadvertent error" was not produced to testify; norwas her absence explained.Martin testified that "Wealways put up a holidaynotice. .. like Christmas youhave to work the day before and the day after. You haveto explain what date because it's a Friday so you have towork Thursday and Monday." If the preparation andposting of such notices was so routine as to be delegableto a typist without specificinstructions,itisdifficult toimagine an explanation for her having "inadvertently"drafted the original notice carefully limiting the paidholiday to union members. The Examiner also findssignificantHunter's failure to retain a copy of the allegedcorrected notice, particularly in view of the Company'spainful awareness of the raging rivalry between RWD andILG.A handbill distributed by ILG on or aboutNovember 21 reads in part:On Tuesday, November 14, 1967, a notice, put out bytheCompany, stated thatonlyUnion members wouldreceive the Thanksgiving Holiday Pay. The I.L.G.W.U.then put out a leaflet informing you that everyone whoiseligible for holiday pay must receive it.When theCompany realized that a real Union was around, theychanged their minds.In addition, employee Joanne Shook credibly testified thatat the November 16 meeting at the Union Street plant,Martin "said we had to - - - belong to the Union in orderto get paid for" Thanksgiving Day. On all the evidence,including observation of the demeanor of the witnesses,theExaminer discredits Hunter's explanation and fordsthat the original notice was advertently and intentionallydrafted toannouncea paid Thanksgiving holiday only forRWD members.Itwas also around the middle of November thatHunter instituted a series of raffles for TV sets in anattempt to improve employees' attendance."Martintestified that the raffle plan was suggested by Pave inresponse to Martin's complaint concerning absenteeism."According to employee Shook, at the Union Streetmeeting onNovember 16Martin announcedthe TV raffle'program as being open only to union members. EmployeeCole, who,as previously noted,served as a shop stewardforRWD, testifiedasfollowsconcerningcertainauthorization cards she secured sometime in November:Those three people wouldn't sign a card until theyoffered to give a television, saying for anyone whobelonged to the Union. That's why they signed, to beeligible for the television.There was also considerable credited testimony that onvarious occasions Pave and several of the shop stewardsinformed employees that raises, holiday pay and otherbenefits,including theTV raffles, would be granted onlyto RWD members."Each week one name would be drawn from those of employees whohad worked a full 40 hours the prior week.The winner would receive ablack-and-white television set.Around Christmas,therewould be adrawing for a color television act among employees who had worked 40hours in each of the intervening weeks."Martin also testified that he refused Pave's request that the raffles beconducted as a joint activity of RWD and Hunter. Martin's testimony inthis connection was: "[Pave]wanted to make[it]a joint company andunion effort,that he would split the bill down the middle,80 percent usand 20 percent him, I don'tknow how that's down the middle."On November 17 ILG filed its first charge againstHunter,allegingunfair labor practices on six datesbetween August 23 and November 16. On November 21,ILG filed a representation petition, which is still pending,and its first charge against Local 29 on November 21,alleginga violation on or about August 23. Amendedcharges were filed against both Hunter and Local 29 onvarious dates through January 12, 1968.On January 18, 1968, ILG demandedrecognition asbargaining representativeofHunter'sNorthAdamsemployees.Thisconstitutedthe first communicationbetween ILG and Hunter.With decreasing frequency, Simone met with RWD'sshop stewards for an undisclosed period oftime. 14 Inaddition, apparently for about 3 months, RWD dues werechecked off.Other than these two matters, no effectappears to have been given to the recognition of RWD orto the collective-bargaining agreement. It does not appearthat the employees were informed of the execution of theNovember 4 contract and copies of neither the New Yorknor the North Adamsagreementhavebeenmadeavailable to them.Aspreviouslynoted,Hunterhasignoredtheunion-security clause,apparentlywithout comment orobjectionbyRWD. In mid-November, Martin andSimone unequivocally informed the employees that thecompany was in complete and unfettered control, withouteven a nod to the provisions of the agreement, includingthegrievanceprovision."SincethenHunterhastransferredwork and machinery from North Adams toLong Island City, with a smaller amount being moved intheoppositedirection.Martinalsosaidthat somenongovernment work is being transferred from NorthAdams to the Philadelphia plant because of theproduction difficulty caused by absenteeism in NorthAdams. At the hearing, in April 1968, Martin testifiedthat the movement of machinery would continue "until weput the bulk of machinery back into Long Island City." Itisanticipated that the State Road plant will be closedwithin the relatively near future and that within about ayear the North Adams plant will operate economically onitsown nongovernment work, without work transferredfrom New York. At no time has Hunter discussed themovement of work, machinery and some personnelbetween North Adams and Long Island with RWD. Onthe contrary,Martin testified that Hunter "can't affordto" discuss the matter with the union. He then volunteeredthat "When [Pave] calls, I deny half of it."Further, despite the ostensible recognition of RWD andthe collective-bargaining agreement,MartinmaintainedthatinFebruary 1968, after ILG had demandedrecognition, he invited ILG representatives to visit theplant to check their authorization cards against the"In the courseof histestimony concerning the Booth incident inNovember,Martin said:"There wasa meeting, this was a meeting of shopstewards,which either Mr. Simone either gathered up oncea weekor setup a tentative discussion once a week,then itwassupposed to have beenevery two weeks,then once a month, of shop stewards with the complaints.. rather thanevery fiveminutes get involved in some kind of grievance,there were fantastic amounts of complaints ....""For example,on cross-examinationSimone testified as followsconcerning his talk to the Union Street employees around November 13:Q. ... Did you tellthe people that you could move them around fromone machine to the other whenever you wanted?A. Yes,and I can.Q.And you toldthem that you had plants in New York andPhiladelphia and you could send the work there?A. Yes, and if theyhadn't gone backto work,I'd have done it...: . 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's records. He testified that on April 23, 1968, inthe hearing room, he again invited an ILG representativeto come to the Company and "put their cards on thetable" if ILG thought it represented a majority of theemployees.Such invitations,ofcourse,wouldbeinconsistentwithHunter'srecognitionof RWD and itsinsistence"upon the validity of the Agreement,"" whichpurportedly does not expire until November 4, 1970.B. Discussion and Conclusions1.Recognition and execution of agreementAlthough the complaint alleges numerous violations ofSection 8(a)(1), (2), and (3) and 8(b)(1)(A) and (2), themajormatteratissueisthestatusofthecollective-bargainingagreement signed on November 4.Succinctly put, Hunter'saim isto retain thatagreementas a bar to any attempt by ILG (or any other union) torepresentHunter'semployees.27Hunter is in theparadoxical position of claiming the benefits of a contractwhich theunionattempted to renounce and to whichHunter itself has not given even token enforcement exceptfor checking of some union dues. Perhaps even moreanomalousisthe fact that Hunter can lay a colorableclaim to the protection of the November 4 agreement onlyby establishing, in effect, that Hunter violated Section8(a)(5). Itsargumentis that it was legally obligated torecognize and bargain with RWD on September 29, whenRWD acquired representative status andmade itsdemand.That being so, the argument proceeds, thesubsequent recognition and execution of a contract werenot only permissible but mandatory, even if belated :eThe minor premise of Hunter's syllogism, namely thatRWD was the authorized bargaining representative of theunit employees, will now be examined.At the outset, as stated in the order of July 16, 1968,theExaminer rejectsHunter'scontentionthatthearbitrator's decision conclusively establishes RWD's statusas the statutory representative of the unit employees. Thatdecisionclearlyshows that the arbitrator was notempowered to and did not look into the circumstancesunderwhich the cards were solicited and signed; asprescribed by the stipulation of submission, he limited hisinvestigationto comparison of the signatures on the cardswith employees'signaturesinHunter's records. Furtherthe arbitrator did not consider whether any of the cards"In opposition to approval of the settlement agreement of RWD and theGeneral Counsel,Hunter's brief says- "[Hunter] is now bound by theAgreement with [RWD]and it intends to continue to comply withAgreement.To approve withdrawal by one party to the Agreement prior tothe conclusion of litigation and while the other party continues to insistupon the validity of the Agreement, is to make a shambles out of thecollective-bargain mg process.""At the hearing,Hunter's counsel said on the record."We are preparedto settle the 8(axl) charges 100 percent, but we feel it's imperative in thebest interests of the Company to fight to retain the contract that we havenegotiated,to fight to defend against the 8(ax2) and 8(aX3) charges ""Hunter's brief states the argument as follows " . in September 1967,at the time of the request to bargain,Respondent was obligated inaccordance with Board law to bargain with[RWD]. Indeed,once a neutralthirdparty had reaffirmed this obligation,Respondent could not havedemanded a secret-ballot election,nor contended that the ILG had enteredthe scene and created a question concerning representationFor theGeneral Counsel to now allege that recognition of. negotiation with, andsubsequent execution of an agreement with this Union violates the Act andfiles in the face of Board precedent.Respondent was bound to do what itdid, and to now allege otherwise is to make Board precedent meaninglessto any employer that attempts to comply with the Act "were not to be counted because the signer had alsoexecuted an ILG card. Employee Desmoreaux, whoseRWD card is dated October 13, testified that she alsosigned an ILG card.:9 Since the arbitrator thus did notpass on the crucial question presented in the instantproceeding,hisconclusion is not binding, or evenpersuasive,here.30Cf.Intalco-AluminumCorp.,169NLRB No. 136.The evidence reviewed above indisputably establishes,and the Examiner finds, that RWD never represented anuncoerced majority of theunitemployees. All the cardsweresignedafterPave, RWD's president, had informedthe employees that, whether they liked it or not, they wererepresented by RWD and covered by the contract thenoutstanding at the New York plants, which contractcontained a "closed shop" provision requiring them tojoin the union within 30 days or lose their jobs. It wouldbe difficult to imagine a more threatening and coerciverepresentationmade in course of soliciting unionauthorizations. It would be unthinkable to hold that unioncards signed under such circumstances reliably reflectedthe employees' free choice. RWD's statements were madetoalltheemployees and its coercive conduct waspervasive throughout the plant.Cf.JanPower Inc.;Maintenance Service,173 NLRB No. 120. The Examinerholds that RWD's representations to the employees inSeptember were violative of Section 8(b)(1)(A). RWDmembership and authorization cards signed on the basis ofsuch statements cannot be relied upon to establishrepresentativestatus.Acceptance of recognition andexecution of a union-security agreement accordingly wereviolative of Section 8(b)(1)(A) and (2).Since RWD did not represent an uncoerced majority ofHunter's employees at any time," Hunter's recognition ofRWD and execution of a union security agreement wereviolative of Sections 8(a)(1), (2), and (3), regardless of thenature and quality of Hunter's own conduct.I.L.G.W.U.(Bernhard-Altmann Texas Corp.) v. N.L R.B.,366 U.S.731. See alsoDepartment Store Food Corp. of Penna.,172NLRB No. 129, (TXD),Allied Supermarkets, Inc,169 NLRB No. 135,N.L.R.B. v.Williams,396 F.2d 247(C.A. 7). The legal underpinning of this holding is set outin the Examiner's order of July 16, 1968, attached hereto,and will not be repeated here."In viewof the factthat theILG campaigndid not beginuntilOctober1,noneof thecards establishing RWD's numerical majority on September29 could be discounted for this reason"Hunter does not contend that the unit hereinvolved is an accretion tothatcoveredby the LongIsland contract,and could not so argueconsistently with its position that the arbitrator's award is bindingThus, itisunnecessary to pass ontheGeneral Counsel'scontentionthat thearbitrator's decision on the accretion issue is conclusive here. If necessary,the Examiner would hold that the arbitral decision was not conclusive onthatquestionTheHorn& HardartCo.,173NLRB No 164,Patterson-Sargent Divof Textron,173 NLRB No. 203 Had RWD chosento urge its "accretion"claim in defense to the present complaint theExaminer would hold, in agreement with the arbitrator,thatHunter'sNorthAdamsemployees are not coveredby the contract previouslyexecutedinNew York Cf.International Paper Co,171NLRB No. 89;Sunset House,167 NLRB No 132."This conclusionrenders academic the questionof RWD'snumericalmajority and the subsidiary question whether the authorization cardsplaced in evidence by Hunter were sufficient to establishRWD'snumericalstrength.If the questions were still involved,the Examiner wouldhold that,since the burdenof proofwas on the GeneralCounsel toestablish theabsence of an uncoercedmajority, theintroductionby Hunter of cardsreceived byRWD in the course of the campaign and regular on their faceswas sufficient to place on the General Counsel the burden of going forwardwith evidence to invalidate the cardsThisruling finds additional supportin theoffer byHunter's counsel to permit the inspection of Hunter's HUNTER OUTDOOR PRODUCTS457Suffice it to say here that finding Hunter derivativelyguilty of unfair labor practices is not equivalent to anddoes not entail ascribing to Hunter the conduct of RWD'srepresentatives.As will be seen below, the complaint doesnot allege and the Examiner does not find that Hunter isresponsible for any of the conduct of RWD's agents.Similarly, while there may be grounds for suspicion, thecomplaint does not allege and the Examiner does not findany "conspiracy" or "concert of action" between theRespondents. It is Hunter's own conduct in recognizingand contracting with RWD which constituted Hunter'sunfair labor practices. The law places on employers anobligation to deal only with representatives freely chosenby the employees. Hunter proceeded at its own risk whenitacceptedthearbitrator'sawardwithouthavingempowered the arbitrator to Icok into the circumstancessurrounding the execution of the cards.':At the hearing and in posthearing motions Hunterobjected to the Examiner's consideration of evidenceagainstRWD in deciding the complaint against Hunter.In the order of July 16, 1968, the Examiner rejectedHunter's position and set forth the reasons therefor. Tosupplement the discussion in that order, reference is heremade to the Board's decision inCrownDiscountDepartment Stores,172 NLRB No. 89. In that case therespondentunionobjectedtoconsiderationofconversationsbetweenmanagement and employees asevidence against the union. The Examiner overruled theobjections and the Board affirmed all the Examiner'srulings.While the Examiner apparently based his rulingon a finding that the union and the employer were actinginconcert, the Board did not accept that rationale,expressly saying: "We do not adopt the Trial Examiner'sfinding"thatthe"Respondentshadsomepriorunderstanding about, or had prearranged, the Union'sorganizing campaign."Additional comments appear to be in order concerningHunter's contention that, with RWD having waived itsright to present evidence in its defense, Hunter should nowbe allowed to present a defense to the allegations againstRWD because of Hunter's potential derivative liability.First, itmay be noted that Hunter was afforded andavailed itself of the opportunity to cross-examine all of theGeneral Counsel's witnesses. At the hearing the Examinermade clear that Pave was subject to subpoena, but Hunterchose not to request a subpoena when the parties agreedthat Hunter could introduce the RWD authorization cardswithout having Pave present to identify them.Itcannot be denied, however, that Hunter reasonablycame to the hearing not fully prepared to defend againsttheportions of the complaint alleging misconduct byRWD. Hunter quite reasonably left that defense to RWD.It is also true that, at least theoretically, Hunter mightrecordsby the GeneralCounsel and to make availablefor testimony anyemployees as to the authenticity of whose cards the GeneralCounsel hadany doubt or question.In addition, it is unnecessary to decide whether thearbitrator'sdecision is conclusive as toRWD'snumerical strength. Itshould be noted,however, that the employees here involved were notrepresented in the arbitral proceeding,which was heldfor the purpose ofdeterminingwhom theychose to have as their collective-bargainingrepresentative.Finally,itisnot necessary to decide whether,asHuntercontends,anuncoercedmajorityonSeptember 29 would warrantrecognition a month later without regard to intervening events.Cf.SoundContractorsAssn.,162 NLRB No. 45."The Examiner cannot resist speculating as to what Hunter's positionand courseof conductwould have been ifILG had notcome on the sceneandRWD had initiated a refusal-to-bargain proceeding under Section8(ax5).conceivablyhavebeenabletosecureevidencecontradicting and refuting that of the General Counsel. Itmay be noted, however, that RWD was unsuccessful in itsdefense to the preliminary injunction action under Section10(j).Kowal v. Hunter Outdoor Products, Inc,286F.Supp. 373 (D. Mass.). Early in the present hearing,Hunter moved that the record in the injunction trial beintroduced as evidence in the present case. Hunter'smotion for leave to defend RWD is only as an"alternative" toRWD's presenting its own defense.Hunter manifestly was willing to rely on RWD's defenseif it presented one. And Hunter has not alleged, or evensuggested that RWD's decision not to present evidencewas improperly motivated.Absent an allegation and some showing of reasonablecause to believe that RWD's waiver of the right to presentevidence was improperly motivated, it must be presumedthat it was the result of the honest exercise of judgment bycounsel. Since, as previously indicated, Hunter was leavingthe defense of RWD to the judgment of RWD's counsel,there is no reason to permit further litigation by Hunterbecause it apparently now questions the judgment ofRWD's counsel.More basically, however, it would not effectuate thepolicies of the Act to place Hunter, the employer, in aposition where, through litigation, it might foist upon theemployees as their representative a reluctant union, whichvirtually admits it never attained majority status or denythe employees the right to choose a representative.Since execution of the collective-bargaining agreementwas violative of the Act, Respondents also committedunfair labor practices in effectuating union dues checkoffs.NewportWindow Cleaning Co.,170NLRB No. 131,TXD.In addition to alleging the improper checkoff of RWDdues, the complaint alleges generally that Hunter violatedtheActby"maintainingandadministeringacollective-bargaining agreement, containing union securityprovisions." Although the evidence heretofore summarizeddisclosesthatthecollective-bargainingagreement,includingtheunionsecurityprovision,was almostcompletely ignored by the parties, Hunter did "maintain"itas a potential contract bar should ILG at some timepress its claim to representative status. Nonenforcement ofthe contract does not preclude an appropriate finding andremedial order.Crown Discount Department Stores, 172NLRB No. 89.2.Additional alleged violations by HunterThe General Counsel contends that Hunter unlawfullyassistedRWD in September by letting Pave address theemployees on working time, permitting a notice of theRWD meeting to be posted on Company premises, andallowing RWD shop stewards to solicit memberships onworking time.The Examiner has hitherto found, contrary to the viewof the General Counsel and the Charging Party, that theILG campaign did not begin until October 1, after theevents here under discussion. The evidence shows that, atleast until ILG appeared on the scene, Hunter's majorgoal was to prevent any unionization by its North Adamsemployees.Hunter's accommodation to Pave's demandswas reluctant, dictated by Pave's threats to prevent furthertransfers of work and equipment out of Long Island.NeitherMartin nor Simone took any affirmative action tofoster support for RWD. On the contrary, he made clear 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDhispersonal opposition to having RWD or any otherunion atthe North Adams plant.Under the circumstances, particularly the absence oforganizationalactivity by any other union, the ExaminerbelievesthatHunter's conduct through the end ofSeptember constituted permissible cooperation with RWDwithin the principles enunciated inJolog Sportswear, Inc.,128NLRB886, 888-889,affd.sub nom. Kimbrell v.N.L.R.B.290 F.2d 799 (C.A. 4). See also, e.g.,CoamoKnittingMills.Inc..150NLRB 579, 581-582;EvansSupermarkets, Inc.,171NLRB No. 193 (TXD);MaceFood Stores Inc.,167 NLRB No. 60 (TXD). Accordingly,the Examiner will recommenddismissalof the complaintinsofar as it alleges violations of Section 8(aX2) and (3) inSeptember."Hunter'sgoalandconductchanged rapidly andradicallywhen the ILG launcheditscampaign.Commencing on October 4, themorningafterILGsupporters became vocal at the RWDmeeting,"Martinand Simone metwith all the employees and made clearHunter's strong preference for RWD over ILG or anyotherunion.Thereafter they frequently repeated thistheme.In itsbrief,Hunter concedes that, "Obviously,[Hunter]preferred[RWD] in order to keep theGovernment work flowing smoothly from Long IslandCity to North Adams and ultimately, in order to keep theNorth Adams plants from closing."Martin's expressionsofpreferencewentconsiderablyfurther,includingunqualified threats to close the North Adams plants andgive the keys to ILG if it became the employees'bargaining agent.Whatever fears Martin may have had ofinterunionrivalry,Hunterwas legally required tomaintainstrictneutralityasbetween the rivals. SeeN.L.R.B. v. Keller Ladders Southern, Inc.,405 F.2d 663(C.A.5);Hughes & Hatcher, Inc. v. N.L.R.B.,393 F.2d557 (C.A. 6). Hunter's fears of possible RWD reprisals orother adverse economic effects of organizational activityby ILG do not warrant restriction of the employees'statutorilyprotectedfreedomof choice. SeeGlobalAutomotive Enterprises,172 NLRB No. 69 (TXD).As stated above, the no-solicitation and no-distributionrulewas orally announced at the October 4 meeting,whichwascalledasadirectresponsetothecommencementof ILG activity. On all the evidence, theExaminer finds,as allegedin the complaint, that the rule"Although Pave had previously stated his position to Martin that theNew Yorkcontract automatically appliedto the North Adamsplant andhad threatened Martin with preventing the transferof work from LongIslandCity to North Adams,the Examiner believes that,on the presentrecord,Martin cannot be charged with constructive knowledge that Pavewould present such views to the employees with the appearance ofindisputable fact or as threats.Pave's requesting an opportunity to speakto the employees would tend to indicate his abandonment of a claim toautomatic recognition and his intention to attempt to organizethe NorthAdams employees by conventional means."Simonetestified emphatically concerning his prompt knowledge of allunion activity.He said:Ihave four hundred peopleor soworking and395 ofthem areinformers ...Q. (By Mr. Kelleher)Did some of the informers inform you aboutILG union activity?A. Yes,they told me there was going to be a meeting.Then they'd tellme they're going to tell me who's in the meeting.Then of course I get itthe otherway, too.Q. And inaddition to telling you that there was going to be ameeting,did you sometimes hear on the day following that there hadbeen a meeting the previous night?A. Yes,word for word anything that happened,which, by the way. Ifile in the wastebasket."was promulgated "under circumstances designed to conveythe impression that such rule would be applied only to theactivities of the I.L.G.W.U. and not to the activities ofRespondentR.W.D.S.U."Further,theevidenceestablishes that the rule was discriminatorily enforcedagainst ILG.Booth,for example, was singled out andthreatened with discharge, not for violation of the rule assuch, but specifically for solicitation on behalf of ILG. Cf.United States Railway Equipment Co.,172NLRB No.51, (TXD). This discriminatory application of the rule wasviolative of Section 8(a)(2) and(1).H & F Binch Co.,168NLRB No. 128 (TXD);Spartan-Atlantic Dept. Stores,169NLRB No. 47 (TXD), enfd.sub nom. SpartansIndustries, Inc. v.N.L.R.B.,406 F. 2d 1002 (C.A. 5).Similarly, theinitialannouncements that ThanksgivingDay pay, the TV raffles, general wage increases, andimproved benefits would be limited to RWD memberswere violative of Section 8(a)(2) and (1) even though suchbenefits were thereafter granted to all employees.The threats to close the plants if the employees chose tobe represented by the ILG also were violative of Section8(a)(2)and (1).NewportWindow Cleaning Co.,170NLRB No. 131 (TXD);Tuscarora PlasticsCo.,167NLRB No. 154 (TXD);Crown Discount DepartmentStores, supra,172 NLRB No. 89. Martin's statements inthis connection could not qualify as mere "predictions" of"demonstrable 'economic consequences."'N.L.R.B. v.TheSinclairCo.,397F.2d 157 (C.A.1);GlobalAutomotive Enterprises, supra,172 NLRB No. 69 (TXD).And Simone's statements that dissatisfied employees couldleave and work elsewhere was violative of Section 8(a)(l).Mel Croan Motors, Inc.,163NLRB No. 77, enfd. inpertinent part 395 F.2d 154 (C.A. 5).The Examiner also finds that Hunter, through vicepresidentMartincoercivelyinterrogatedemployeeDesmoreaux concerning employees' sympathies for ILGand concerning Desmoreaux's reasons for refusing to signan RWD card in violation of Section 8(a)(1) and (2). SeeCrown Discount Department Stores, supra(TXD). Hunteralso unlawfully created the impression of surveillance inconspicuously displaying a list of supposed ILG partisans.Further,Simone'sundeniedassaultonanILGorganizer, his confiscation of ILG leaflets, and his conductin tellingemployees not to take any ILG leaflets wereviolative of Section 8(a)(1). That a criminal charge againstSimone because of this incident was dismissed is notdecisive in the instant proceeding. The relevant provisionsof local criminal law are not shown in the present record.Nor are details concerning the criminal proceeding setforth. It does appear, however, that the dismissal wasbased on the absence of proof of a battery, with thecriminalcomplaintallegingassaultandbattery.Additionally,ofcourse,thestandardofproof isconsiderably morestringent in a criminalproceeding thaninan unfair labor proceeding. Finally, conduct short ofcriminal assaultdirectedagainst aunion organizer in thepresenceof employees may well interfere with theemployees' Section 7rights.Related to Simone'sassaulton Gross, and clearly violative of Section8(a)(1),wasSimone's tellingemployees not to take the ILG pamphletswhichwerebeingdistributedatthe time.MarleneIndustriesCorp.,166No. 58, enfd. in major partsubnom. Decaturville Sportswear Co. v. N.L.R.B.,406 F.2d886 (C.A. 6).Hunter also violated Section 8(a)(1) and (2) whenMartin persuaded employee Cole not to resign as shopsteward for RWD. The union activities of employees areno legitimate concern of the employer.Hydraulic HUNTER OUTDOOR PRODUCTS459AccessoriesCo.,165NLRB No. 130(TXD);LeverBrothersCo.,163NLRB No. 29.The complaint also alleges that the wage increaseeffectiveOctober l was violative of the Act becausegranted"under circumstances designed to instill in theminds of its employees the belief that the wage increasewas attributable to the efforts of Respondent RWDSUand not to the rivalILGWU."The Examiner holds thattheGeneral Counsel has failed to prove this allegation.There is no evidence concerning the date on which or thecircumstances under which the raise was announced.Although Pave had said in his September meeting thatthere would be a 10-cent raise in October,there was noevidence that Hunter was privy to this statement.Nor wasthis deficiency remedied by the inclusion of a provision forthat increase in the collective-bargaining agreement laterexecuted.So far as appears,the increase may well havebeen decided upon and even announced before ILG cameinto the picture.Even if, as seems likely, the increase wasparallel to one provided in the New York agreement, itwould not follow that Hunter gave RWD credit thereforinannouncing it to the North Adams employees. Andthere was no affirmative evidence to that effect.3.Additionalallegedviolations by RWDIt has hitherto been found that Pave, RWD's president,threatened and coerced the unit employees by representingthat they were covered by the union-security provision ofthe New York contract and thus had to join RWD within30 days or lose their jobs. As already held, such conductwas in contravention of Section8(b)(1)(A) of the Act.The record furtherdisclosesthat RWD shop stewardssolicited both membership and checkoff cards by threats.For example,employees Gaylord,Shook, and Bokowskitestified that shop steward Irene Stachura told them thatthey would be fired and/or would be deprived of raisesand paid holidays if they did not join the union within 30days. Shook attributedsimilar statementsto chief shopstewardMadeline Serrano.According to Bokowski, inanswer to a specific question Serrano said she did notthink the employees would be dismissed if they did notjoin the union within 30 days but that they would bedenied raises and paid holidays unless theyjoined within60 days. Employee Shook testified that she was told byshop stewardCarolBarbo that employees would be deniedraises and paid holidays if they did not sign dues-checkoffcards.Both Stachura and Serrano were quoted as havinginformed employees,in line with similar statements madeby Pave and Martin,that there was an existing contractwhich had been voted on and signed in New York andthen brought to North Adams.As outlined above,then shop steward(now supervisor)Hurlburt had employee Belanger sign an RWD card onthe representation,which provedaccurate,thatBelangerwould forthwith be recalled from her layoff status. AndCole, in her capacity as shop steward,had Booth sign anRWD card as a means of averting dismissal.Employee Booth testified that on December7 all theshop stewards solicited dues checkoff cards while theemployees were working.In soliciting Shook's checkoffcard,shop steward Cyrella Gertezen said she was requiredto wait at Shook'smachine until she received the executedcard.Employee June Rancourt generally corroborated thesolicitation of checkoff cards by all the shop stewards atthemachines on one occasion,but she was less preciseabout the date than Booth was.The shop stewards' statements were clearly coercive andthus violative of Section 8(b)(1)(A).Crown DiscountDepartment Stores, supra,172 NLRB No. 89. The Union,of course, is responsible for the conduct of the stewards.SeeLocal825,InternationalUnionofOperatingEngineers, AFL-CIO (Morin Erection Co.),168NLRBNo. 1 (TXD), fn. 4: "It is well established by the Boardand the courts that a union is responsible under the Actfor the unlawful conduct of a job steward acting within hisgeneral scope of authority."The General Counsel also maintains that RWD violatedSection 8(b)(1)(A) when Serrano sat in front of thePhoenix Hotel while employees were arriving to attend theILG meeting on November 8. Gaylord also quotedStachura as having said she knew what employees weretrying to bring the ILG into the plant. The GeneralCounsel, however, cites no authority for his contentionthat this "surveillance" by union representatives violatesSection 8(b), nor has the Examiner's independent researchadduced any such authority. In the absence of evidencethat Serrano and Stactura, as union representatives, wereacting at the request of or under agreement with Hunterand would inform Hunter of the identity of the employeessupporting the ILG,36 it is the Examiner's opinion thatSerrano's and Stachura's observational activities were notimproper. Rival unions would have legitimate interest inthe sources of each other's support. Absent a concert ofaction between RWD and Hunter, there is no apparentway that Serrano could use her knowledge to thedetriment of the employees and no reason to suppose thatemployees would be "restrained" by the "spying" offellow employees supporting a rival union. In short,independent "surveillance" by a union, without employercomplicity, does not appear to be violative of the Act.CONCLUSIONS OF LAW1.Since on or about October 4, 1967, RespondentHunter has engaged in unfair labor practices in violationofSection8(a)(2)and(1)bydiscriminatorilypromulgating and thereafter applying a no-solicitation andno-distribution rule against organizational activities onbehalf of ILG while permitting such activity on behalf ofRespondent RWD; by persuading an employee to retainher position as a union shop steward; by threateningemployees with deprivation of wage increases, holiday payand other benefits if they did not join RWD; interrogatingan employee concerning employee activity on behalf ofILG and concerning her refusal to join RWD; and byrecognizingRWD as collective-bargaining representativeon October 27, 1967, when RWD did not represent anuncoerced majority of the employees in the appropriateunit.2.Since on or about November 4, 1967, RespondentHunter has committed unfair labor practices in violationof Section 8(a)(1), (2), and(3) by signing and maintaininga collective bargaining agreement,containing a unionsecurity provision, with RWD, which did not represent anuncoerced majority of the employees in the appropriateunit; and in checking off RWD dues when RWD did notrepresent an uncoerced majority of the unit employees andthe employees had not given uncoerced authorizationtherefor."Again, there may be reason to suspect that Serrano and Stachurawould inform Hunter'smanagement,just as Pave had provided Hunterwith a list of leading ILG supporters. However, such suspicion does notrise to thelevel of proof. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Since on or about October 4, 1967, RespondentHunter has committed unfair labor practices in violationof Section 8(a)(1) by threatening closure of Hunter'sNorthAdams plants if the employees chose to berepresentedbyILG;byinterrogatingemployeesconcerning employee activities on behalf of ILG; bykeeping employees' union activities under surveillance andcreating among the employees the impression of suchsurveillance;by telling employees not to accept ILGliterature;andbyphysicallyassaultinganILGrepresentative in view of employees.4.Sincearound the middle of September 1967Respondent RWD has engaged in unfair labor practices inviolation of Section 8(b)(1) (A) by threatening to preventwork from reaching the North Adams plants of HunterOutdoor Products, Inc., if the employees did not chooseto be represented by RWD; by informing the employeesthat they were already represented by RWD and coveredby a collective-bargaining agreement which required themto join RWD within 30 days or be discharged; bythreatening employees with loss of wage increases, holidaypay and other benefits if they did not join RWD; and bypromising reinstatement to a laid-off employee if shejoined RWD.5.Since on or about October 27, 1967, Respondenthas engaged in unfair labor practices in violation ofSection 8(b)(2) and 8(b)(1) (A) by accepting recognitionbyRespondentHunterascollective-bargainingrepresentative ofHunter's production and maintenanceemployees in North Adams, Massachusetts, on October27, when RWD did not represent an uncoerced majorityofsuchemployees;andbyexecutingacollectivebargaining agreement with Hunter on November 4, 1967,and thereafter maintaining said agreement and receivingdues payments unlawfully deducted by Hunter pursuant tothat agreement.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.The record fails to establish that Respondents haveengaged in any unfair labor practices other than thosefound above.THE REMEDYHaving found that Respondents engaged in widespreadunfair labor practices for the ultimate purpose ofpreventingHunter'sNorthAdams employees frommaking a free choice of a collective bargaining agent, theExaminer will recommend broad cease-and-desist ordersand affirmative provisions customary in cases like thepresent,inwhichemployers recognize and executecollective bargaining agreements with unions which do notrepresent uncoerced majorities of the unit employees.The General Counsel and the Charging Party alsocontend that the orders should contain special remedialprovisions adapted from such Board orders asJ.P.Stevens & Co.,157 NLRB 869;idem.,163NLRB No.24;H.W. Elson Bottling Co.,155 NLRB 714, modified379 F.2d 223 (C.A.6);Scott's Inc.,159NLRB 1795;Marlene Industries,166NLRB No. 58; andGarwinCorp.,169 NLRB No. 154. The Examiner agrees that tosome extent special remedial provisions are appropriate inthe present case.Because the record shows that Martin personally spoketo the employees with a conscious effort on his part tomaintain a personal relationship with them and that hesigned the collective-bargaining agreement, the Examinerbelieves that effectuation of the policies of the Actrequires thatMartin personally inform the employees ofthe requirements of the Act and of Hunter's intention tocomply therewith. In addition, because of the separationof the plants here involved from Hunter's home office andtheLongIslandplantsatwhichRWD has acollective-bargainingagreement,itisessential that theNorthAdams employees be assured that the topmanagementofRespondent Company, not merely theNorth Adamsmanagement,acknowledge the requirementsof the order. For these reasons, the Examiner willrecommend that Martin be required to sign the notice onbehalf of the Company and personally read the notice totheNorth Adams employees. For similar reasons, theExaminer will recommend that the RWD notice be signedby Joel Pave, president. Further, since RespondentCompany first introduced Pave to the North AdamsemployeesandtoldthemofRWD's status ascollective-bargainingrepresentativeat the Long Islandplants and activelyassistedRWD after ILG started itsorganizing campaign,itappears appropriate to requirethatMartin advise the North Adams employees thatRWD has been subjected to requirements similar andcomplementary toHunter's.Similarly,sothatallemployees, including those who for some reason may beunable to attend the meeting or meetings at the plants,may be fully informed, copies of both notices should besent to each employee. The Examiner believes that thetwo notices should be sent togetherso asto provide aunified picture. Further, to require RWD to mail copies ofitsnotice directly to the employees would entail RWD'sbeing givena list of employees'namesand addresses,which the Examiner believes should not be required at thistime.TheExaminer,however, recommends rejection ofrequests by the General Counsel and Charging Party foradditional special remedies.Most of those requests wouldafford ILG considerable assistance in organizing Hunter'sNorth Adams employees. It should be borne in mind thatRWD had secureda numericalmajority, though coerced,before the ILG campaignbegan.Although it was fullyinformed concerning RWD's and Hunter's conduct, ILGnever asked Hunter for an opportunity to address theemployees on Company premises, for access to Companybulletin boards, parking lots, etc., or for a list of namesand addresses of employees.ILG's representation petition, filed on November 21,1967, isstillpendingand its January 18, 1968, demand forrecognition and bargaining presumably continues. On thefacts in this case, it is the Examiner's opinion that greatcare should be taken to avoid remedying past advantagetoRWD by now favoring ILG unduly. TheRecommended Order will, to the greatest extent possible,eliminate inequality of opportunity between the unionsand leave the employees free to make a choice based onconventional and lawful methods of campaigning.The Examiner sees no reason for requiring Hunter topostnoticesat locations other than North Adams.Nothing in the record suggests that RWD is not properlyrecognizedattheLong Island plants or that thePhiladelphia and Connecticut plants are in any mannerinvolved in the present situation. To require posting ofnotices at these other plants would, in the Examiner'sopinion, constitute gratuitous disparagement of RWD andadvantage to ILG. HUNTER OUTDOOR PRODUCTS461RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is ordered that:1.RespondentHunterOutdoor Products, Inc., itsofficers, agents, successors, and assigns, shall:a.Cease and desist from:(1)Encouragingmembership in Local 29, Retail,Wholesale and Department Store Union, AFL-CIO, orany other labor organization of its employees at NorthAdams, Massachusetts, under threat of discharge or ofany discrimination in regard to hire or tenure or any-termor condition or condition of employment, except to theextent authorized by Section 8(a)(3) of the Act.(2) Recognizing the above-named RWD as the exclusivebargaining representative of its North Adams employeesforcollective-bargaining purposes unless and until theNational Labor Relations Board shall certify it as suchrepresentative.(3)Maintaining or giving any force or effect to thecollective-bargainingagreementexecutedwiththeabove-named RWD on November 4, 1967, or to anymodification, extension, renewal or supplement thereto, orto any union checkoff cards executed pursuant to saidagreement; provided, however, that nothing herein shallrequireRespondent to vary or abandon any wage, hour,seniority or other substantive feature of its relations withits employees which has been established in performanceof that agreement.(4)Discouraging membership in International Ladies'Garment Workers' Union, AFL-CIO, or any other labororganizationbycoercivelyinterrogatingemployeesconcerning sympathies for and activities on behalf of saidILG or any other labor organization; threateningdischarge, denial of wage increases, paid holidays or otherbenefits if the employees support ILG or any other labororganization; discriminatorily promulgating,maintainingorenforcinganyruleagainstsolicitationand/ordistribution of written or printed material;maintainingsurveillance of its employees' union activities or creatingthe impression of such surveillance.(5) Encouraging membership in Local 29, RWDSU, byany of the conduct specified in (4) above.(6) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization,toform, join, or assist any labororganization,tobargaincollectivelythroughrepresentativesof their own choosing, to engage inconcerted activities or other mutual aid or protection, orto refrain from any or all such activities, except to theextent that such right is affected by the provisions ofSection 8(a)(3) of the Act.b.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(1)Withdraw and withhold all recognition from Local29,Retail,Wholesale and Department Store Union,AFL-CIO, as the collective-bargaining representative ofany of its employees at North Adams, Massachusetts, forthe purpose of dealing with Hunter concerning grievances,labor disputes, wages, rates of pay, hours of employment,or other terms and conditions of employment, unless anduntil the Board shall certify said labor organization assuch representative ofHunter's employees inNorthAdams.(2) Jointly and severally with said Respondent Local29,RWDSU, reimburse all present and former employeesatHunter's North Adams plants for all dues and othermoneys, if any, paid by or withheld from them pursuantto the terms of the union-security provision of thecollective-bargainingagreementexecuted on November 4,1967, or pursuant to anyunioncheckoff authorizationsexecuted before the date of compliance with this Order,together with interest at the rate of 6 percent per annum.(3) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecordsnecessarytoanalyzetheamountsofreimbursement due under the terms of this Order.(4)Post at its North Adams, Massachusetts, plantscopies of the attached notice marked "Appendix B."3'Copies of said notice, on forms provided by the RegionalDirector for Region 1, shall, after being signed by JosephMartin,Hunter's vice president, be posted by Hunterimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent Hunter toinsurethat such notices are notaltered, defaced, or covered by any other material.(5)Post at thesameplaces and under the sameconditions as set forth in (4) above, as they are forwardedby the Regional Director, copies of the RespondentUnion's notice marked "Appendix C."(6)Mail signed copies of the attached notice marked"Appendix B" to the Regional Director for Region 1 forpostingat the offices and meeting places of RespondentUnion, in places where notices to members and employeesare customarily posted. Copies of the notice, on formsprovided by said Regional Director, shall be returnedforthwith to the Regional Director after they have beensignedbyJosephMartinasrepresentativeof theRespondent Employer for such posting.(7) Immediately upon receipt of signed copies of theattached notice marked "Appendix C", mail a copy ofsaid notice together with a signed copy of the attachednoticemarked "Appendix B" to each employee ofHunter's North Adams plants.(8)Within 1 week after receipt of signed copies of theattached notice marked "Appendix C," hold a meeting ormeetingsof all production and maintenance employees atRespondentHunter'sNorthAdams,Massachusetts,plants, at which meeting or meetings Joseph Martin shallread the notices marked "Appendix B" and "AppendixC" in their entirety to the employees.(9)Notify the Regional Director for Region 1, inwriting,within 20 days of this Decision, what stepsRespondent Hunter has taken to comply herewith.}'2.RespondentLocal29,Retail,WholesaleandDepartment Store Union, AFL-CIO, its officers,agents,successors, and assigns, shall:"In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals,the words, "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith " 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.Cease and desist from:(1)Maintaining or givingany force or effect to thecollective-bargaining agreement entered into onNovember4, 1967, withRespondent HunterOutdoorProducts, Inc.,or to any modification,extension,renewal,or supplementthereto, or to any unioncheckoffcards executed pursuantto said agreement.(2)Actingorpurporting to act as the exclusivecollective-bargainingrepresentativeofRespondentHunter'semployees at theNorth Adamsplants for thepurpose of dealing with Respondent Hunter concerningwages,rates of pay,hours of employment,or other termsandconditionsofemploymentunlessanduntilRespondentUnion shall be certifiedby theBoard asexclusivecollective-bargainingrepresentativeofsuchemployees.(3)ThreateningRespondentHunter'sNorth Adamsemployeeswithhaving them discharged or with havingwage increases,holiday payor other benefitswithheld inorder to have them join Respondent Union.(4)Inanyothermanner restraining or coercingRespondentHunter'sNorthAdamsemployees in theexercise of the rights guaranteed themin Section 7 of theAct, except to theextent that such rights maybe affectedby an agreement requiring membership in a labororganization as a conditionof employmentas authorizedby Section8(a)(3) of the Act.b.Take thefollowingaffirmativeaction,which isnecessary to effectuate the policiesof the Act:(1)Jointlyand severallywithRespondentHunterOutdoorProducts, Inc., reimburse all presentand formeremployeesatHunter'splantsinNorthAdams,Massachusetts, for alldues and other moneys, if any, paidby or withheldfrom them pursuantto the terms of theunion-securityprovisionofthecollective-bargainingagreement executedon November 4, 1967,or pursuant toany union-checkoffauthorizations executedbefore thedate of compliance with thisOrder,together with interestat the rate of 6 percent per annum.(2) Post at its offices and meeting hallscopies of theattached notice marked"Appendix C."" Copies of saidnotice,on formsprovided by theRegional Director forRegion 1, shall after being duly signedby Joel Pave,RespondentUnion'spresident, be posted by RespondentUnionimmediatelyuponreceiptthereof,andbemaintainedby it for 60consecutive days thereafter, incoi$spicuousplaces,wherenoticestomembers arecustomarily posted.Reasonable' steps shallbe taken byRespondentUnionto insure that said Notices are notaltered,defaced,or coveredby any othermaterials.(3)Postatthe same places and under the sameconditions as set forth in (2) above,as they are forwardedby theRegional Director,copies of Respondent Hunter'snotice marked"Appendix B."(4)Mailsigned copies of the attached notice marked"Appendix C"to the Regional Director for posting atHunter's plants and for mailingby Hunterto employeesas providedherein.(5)Notify theRegionalDirector for Region 1, inwriting,within20 days of the date ofthisDecision, whatsteps RespondentUnion hastaken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations not specificallyfound herein."See fn.36,supra"See fn.37, supraAPPENDIX AORDEROF JULY 16, 1968, AS CORRECTED"ORDER DISAPPROVING PROPOSEDSETTLEMENT AND REOPENING RECORDThis consolidated complaint was heard at NorthAdams,Massachusetts,onApril 23 through 25, 1968.Immediatelyafter the record wasopened,counsel for theGeneral Counsel and forRespondentLocal 29,Retail,WholesaleandDepartmentStoreUnion,AFL-CIO(RWD), submitted for the TrialExaminer'sapproval aproposed settlementof the complaintas directed againstsaid union.The Charging Party,InternationalLadies'GarmentWorkers'Union,AFL-CIO (ILG), andRespondentemployer,HunterOutdoor Products, Inc.(Hunter),objected to the proposedsettlementand urgedtheTrialExaminer nottoapprove it.Followingconsiderable discussion,both on the record and off therecord,the Trial Examiner reserveddecision.Thereuponcounsel forRWD, afterconsultinghissuperiorbytelephone,announced that RWD was withdrawing fromthe hearingand would notparticipatefurther. Counsel leftthe hearing(and the city) and did notreturn atany timeduring the hearing.'Briefly summarized,thecomplaint alleges that (1)Hunter unlawfullyinterferedwith itsNorthAdamsemployees in their freechoice of a collective-bargainingagent in violationof Section8(a)(l), improperly gavesupport and assistancetoRWDincontraventionofSection 8(a)(2), and discriminatedin favor of RWD andagainstILG in violation of Section 8(a)(3) of the Acts'and (2)RWD unlawfullyrestrainedand interfered withthe employeesby coercing them to join RWD and causingHunter to discriminate among employeesinviolation ofSection 8(b)(1)(A) and 8(b)(2).The majorissues revolve aroundwhether Hunter actedimproperlyinrecognizingRWD as thebargainingrepresentativeof itsNorthAdams production andmaintenanceemployees on October 27, 1967,' and whethertheRespondents actedimproperly on November 4, byexecuting a collective-bargainingagreement containingunion-security and dues-checkoffprovisions.1.INTERIM FINDINGS ANDCONCLUSIONSAll issues,factual and legal,have been fully litigatedexcept thespecificallegations againstRWD (pars. 10, 14,and 15 of theconsolidated complaint).The GeneralCounsel presented evidence insupport ofthese allegations,but, as heretoforeset forth, RWD did not participate inthehearingand thus presented no defense.Hunterintroducedintoevidenceunionauthorizationcardsreceivedby RWDbut presented no other evidence bearingon a defenseof Local 29's conduct.As a preliminaryto the presentinterlocutory order, it isessential that the Examiner announce certain findings andconclusionsalready reached on the basisof carefulobservation of the witnessesand full consideration of the'Errata attached hereto. [Omitted from publication.)'No brief,memorandum, or other communication has since beenreceived from RWD.'National Labor Relations Act,as amended (61 Stat. 136, 73Stat. 519,29 U.S.C. Secs.151,el seq. 1.'Unless otherwise stated,all dates herein are in 1967. HUNTER OUTDOOR PRODUCTS463entirerecordand the briefs and written statementsreceived since the hearing.Full analysis of the evidenceand reasons for the findings and conclusions hereannounced(togetherwith findings and conclusions onissues notnecessary for the present order) will be set forthin the Trial Examiner's final Decision.In addition to finding that the Board has jurisdiction,theExaminer here states the following findings andconclusions:1.The arbitrator's award of October 27 is not bindingor conclusive as to RWD's representative status:2.By September 29 RWD held authorization cardsexecutedbyamajorityof the employees in theappropriate unit;3.On or about September 29 or 30, RWD demandedrecognition and requested bargaining and Hunter rejectedthe demand and request;4.TheILG organizing campaign among Hunter'sNorth Adams employees commenced on October 1, andHunter first became aware of it on October 3 or 4;5.Through October 3, Hunter did not unlawfully assistor support RWD in contravention of Section 8(a)(2) ofthe Act.II.THE SETTLEMENT AGREEMENTA. The TermsThe settlementagreementproposed by RWD and theGeneralCounsel provides that RWD will post at itsoffices a notice saying that it will not represent or claimto represent Hunter's North Adams employees unless it iscertifiedby the Board and will not seek to enforce thecollectivebargaining agreementmade with Hunter onNovember 4, unless it is certified. So far as appears,RWD has not filed a representation petition and has notsought to intervene in the proceeding initiated by ILG'sfiling a representation petition on November 21.The notice to be posted pursuant to the proposedsettlement further states that RWD will "upon request . ..jointly and severally with Hunter. . .reimburse anyemployee" for dues checked off, such request to be madeeither to the Board'sRegionalOffice or to RWD. Thenotice also states that"upon approval of this agreement,and subject to the request procedure . . . the Union willpay one-half . . . of the aforesaid monies immediately,"the remainder to be paid by the Union only when it isinformed by the Board's Regional Director that he hasbeenunable to secure payment from Hunter. Theproposed notice also expressly says that RWD will requestHunter todiscontinuewithholding union dues and RWDwillnot be liable for reimbursement of any dues thatHunter might check off after approval of the settlementagreement.The agreement contains the following non-admissionclause:By the execution of this Agreement the Union does notadmit that it violated Sections 8(b)(l)(A) or (2) or anyother Section of the National Labor Relations Act.It further says:Approval of this Agreement by theRegionalDirector shall constitute withdrawal of the Complaintand Notice of Hearing heretofore issued in this case.Itisnot signedby theRegionalDirector,but,insubmitting the settlement to the Examiner,counsel for theGeneral Counsel said:"The agreement,Iam authorizedto state, has been approved by the Regional Director."However, under Section 101.9(d) of the Board's Rules andRegulations, as amended, the withdrawal of the complaintcannot become effective until approved by the TrialExaminer,notwithstandingtheRegionalDirector'sapproval.B.The ObjectionsAt the hearing, counsel for ILG objected to theunilateral'settlement by the General Counsel and RWDon the ground that the employees should not have theburden of requesting reimbursement of dues previouslychecked off. Intimately related to this objection by ILG istheprovision in the notice for "joint and several"responsibility of RWD and Hunter, with initial paymentbyRWD of only one-half the total withheld, theremainder to be paid by RWD only if the Board'sRegionalDirector is unable to obtain payment fromHunter.Thissecondobjectionableaspectofthereimbursement provision was raised in a letter dated May3,1968, by ILG counsel to the Examiner, with copiesserved on all parties. (Said letter is hereby incorporatedinto the record as Charging Party's Exhibit 2.) It is theExaminer's opinion that, if a settlement with RWD alonewere to be approved, the burden should be placed on theUnion to make full restitution, with the Union left tosecure reimbursement from Hunter, if any is due. In otherwords, neither the employees nor the Board should haveto assumeanyinitialaffirmative burden in securing fullremedial action. Tender of all amounts withheld should bemade to the Board's Regional Office. Those employeesdesiringto do so may, of course, refuse the tenderedpayments,whereupon such funds will be returned toRWD.At the hearing the ILG also objected to the provisionof the proposed settlement which relieved RWD of anyresponsibility if Hunter should withhold any dues afterRWD advised it to discontinue the checkoff. While thismattermay be of little practical consequence, theExaminer believes that,sincedues checkoff is essentially ajoint activity of Hunter and RWD, the Union should notbe given a blanket release of liability in the event of futureimproper withholding by Hunter sIn his letter of May 3, 1968, ILG counsel also states:The proposed informal settlement is inconsistent withthe recommendation of theNational Labor RelationsBoardFieldManual,Sec.10164.1,thatformalsettlementagreementsproviding for Board Order beemployed after issuance of a complaint.The Field Manual, though not having the effect of law, is,of course, persuasive. In any event, the Board's officialStatementof Procedureisvery specific on this point.Section 101.9(b), as amended, says:After theissuanceof a complaint, the agency favorsa formal settlementagreement,which is subject to theapproval of the Board in Washington, D. C. In such anagreement, the parties agree to issue an order requiring"'Unilateral" refers to the absence of agreement by the Charging Party.'Toward the end of the hearing,Hunter stated its willingness to makereimbursement of its proper share of dues previously withheld and made acommitment not to withhold dues in the future "pending determination ortermination"of the present proceeding.While the Examiner has no doubtthatHunter would abide by this commitment, no such agreement wasmade since the proposed settlement with RWD was not approved and,further, the General Counsel declined to entertain any offer by Hunter of apartial "settlement"of the allegations against it 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthe respondent to take action appropriate to the termsof the settlement.Ordinarily the formal settlementagreement also contains the respondent's consent to theBoard's application for entry of a decree by theappropriatecircuitcourtof appeals enforcing theBoard's order.Neither the General Counsel nor RWD has advanced anyreason or justification in the present case for departingfrom the Board's announced policy of favoring formalsettlements after complaints have been issued. Indeed, asILG also suggests, the fact that the General Counsel hasbrought an injunction action under Section 10(I)againstbothRespondents would seem to reflect a view of thegravityof their allegedmisconduct calling for anenforceable order.'InitsletterofMay 3, 1968, and in a legalmemorandum filed thereafter, the ILG observes that theposting called for by the settlement is to be made only inRWD's office. Since that office is located in New Yorkand the employees here involved are in North Adams,Massachusetts, it is difficult to understand how theposting could have any salutary effect as a practicalmatter. Certainly such distant posting would not serve toinform the employees of their right to reimbursement ofdues withheld or, perhaps more important, of RWD'scommitmentnotto represent the employees or seek toenforce the collective-bargaining agreement. The provisionfor posting on Hunter's premises,"the employer willing,"isof little help since Hunter apparently would not be"willing." In its brief, Hunter says that if it "was allowedto also post a notice initsNew York Office it too maywell have been willing to sign a comparable agreement."In view of Hunter's clearly expressed desire to retain theagreement as a future contract bar, it is not reasonable toassume thatitwould voluntarily publicizeRWD'srenunciation.The record contains evidence that RWD's presidentinformed Hunter's North Adams employees, among otherthings, that,whether they liked it or not, they wererepresented by RWD and were covered by the collectivebargaining agreement entered intoby Hunter and RWDat the Company's two plants in Long Island City, NewYork.Although an arbitrator later rejectedRWD's"accretion" contention, he decided, on the basis of a cardcheck, that RWD was the authorized collective-bargainingagent of the North Adams employees. It is reasonable toassume that the employees were informed of this decision,on which Hunter seeks to rely as a defense in the presentcase.There is no basis for assuming that the employeeswould conclude on their own initiative that the arbitrator'saward was not binding. Thus, it is especially importantthat the employees be carefully and fully advised of anydisclaimer or renunciation by RWD to avoid a possiblywidespread misbelief among them that they are enjoyingthe protection of union representation and are covered bya 3-year collective-bargain ing agreement.''On June 18. 1968,after the present hearing,District Judge Juliangranted a temporary injunction under Sec. 10(j) against Hunter and RWD.Kowa( v. Hunter Outdoor Products,Inc.,68 LRRM2529 (D.C.Mass.)That decision enjoins conduct of the type alleged in the presentconsolidated complaint "pending the final disposition of the matters hereininvolved pending before the Board."'T'his need is accentuated by Hunter's position.At the hearing Hunter'scounsel made it clear that the Company is entirely "willing" to abide byRWD's present renunciationofbargainingstatusandofthecollective- bargain ing agreement,provided Hunter can continue to litigatein an attempt to retain the agreement as a contract bar should the ILGpress its claim of representative status.In its brief, Hunter says:...To approve withdrawal by one party to theAgreement prior to conclusion of litigation and whilethe other party continues to insist upon the validity oftheAgreement, is to make a shambles out of thecollectivebargaining agreement ...The situation, however,isnot uniqueor unprecedented.If a complaint had been filed against either Hunter orRWD alone, and the General Counsel established theallegationsof the complaint, the contract would be setaside.Cf.National Licorice Co. v. N.L.R.B.,309 U.S.350;Hughes & Hatcher, Inc. v. N.L.R.B.,393 F 2d 557(C.A. 6). The Board has recently recognized the authorityof the Regional Director to settlea case againstone of thecontractingpartieswhile proceeding to litigationagainstthe other.InternationalAssn. of Machinists, etc., Local 9,171NLRB No. 35, fn. 3. Nonetheless, the situationcreated by such action is fraught with problems. If theproposedsettlementwere to be accepted, RWD would belegally bound not to represent the employees and not toenforce the contract. The settlement would be equivalentto the union's disclaimer of representative status andabandonment of its contract, with the result that theagreementwould not be a bar to another union'srepresentationpetition.On the other hand, if theemployer's right to defend is not to be a mere ritualisticexercise devoid of substance, presumably the litigationcould result in a determination that the union representedanuncoercedmajorityandaccordinglythattherecognitionwas proper and the contract is valid andeffective.Thus, the Union would be prohibited by thesettlementfromrepresentingtheemployees,yetpotentially guilty of violating Section 8(b)(3) if it refusedto bargainwith the employer.'The problems here discussed lead the Examiner tobelieve that the purposes of the Act would not beeffectuatedby approval of a separate settlement withRWD without the joinder or concurrence of Hunter.'III.RWD S RIGHTTO DEFENDRWD withdrew from the hearing even though it wasclearly advised that its proposed settlement had not beenapproved and, consequently, that the complaint was stilloutstanding and it was still a respondent.Since the unionthus had a full opportunity to defend,itmight be arguedthat the Examiner would be warranted in proceeding todecide the allegations of the complaint against it on thebasis of the evidence now in the record,theGeneralCounsel having presented evidence as to those allegations.On the other hand,itcannot be said that the union actedunreasonably in withdrawing from the hearing while itsoffer of settlement was still outstanding.The spirit, if not the literal language, of theAdministrative Procedure Act indicates that RWD shouldnow be provided an opportunity to defend.Section 4(c) ofthat Act(5U.S.C.Sec. 554(c)) reads:'As a corollary,the employer would have a "valid" collective-bargainingagreement which presumably would preclude the employees'choosing arepresentative other than the RWD,which,under the settlement,would becommitted not to represent them.'TheExaminer is mindful of the fact that similar problems werepotentially present inI.A.M., Local 9, supra,171 NLRB No 35, in whichtheRegional Director approved a separate settlement with the employersettingasidea provision in a collective-bargaining agreement which,contrary to the Board,the courts have generally held to be valid. HUNTER OUTDOOR PRODUCTS465Theagencyshallgiveallinterestedpartiesopportunity for -(1)thesubmissionand consideration of facts,arguments,offersof settlement,orproposalsofadjustment when time, the nature of the proceeding andthe public interest permit; and(2) to the extent that the parties are unable so todetermineacontroversybyconsent,hearinganddecision on notice ... .At the time the present hearing commenced, RWDcertainly had no reason to believe that the matter wouldnot be amicable adjusted by consent, since agreement hadbeen reached with the General Counsel and approved bytheRegionalDirector.Additionally, since the GeneralCounsel referred to the proposal as a "100% settlement,"RWD might reasonably have anticipated that failure todefend would not subject it to any remedial action moreonerous than that to which it had agreed.The Examiner thus concludes that, with the proposedsettlement now rejected, RWD should be permitted topresent a defense if it so desires.As part of its right to defend, RWD will be permittedto subpoena for cross-examination witnesses who havepreviously testified on behalf of the General Counselconcerning the conduct of RWD representatives.IV.HUNTER S MOTIONSShortly after RWD counsel withdrew from the hearing,the General Counsel adduced evidence concerning conductof RWD representatives. Such evidence was admitted overthe objection of Hunter's counsel, the Examiner statingthat counsel could later move to strike the evidence. Onseveral occasions throughout the hearing similar evidencewas received under the same ruling. In its brief, Huntermoves that all evidenceagainstRWD involving conductor transactions to which Hunter was not privy beexpunged from the record.This motion must be denied underBernhard-Altmann,10which requires that Hunter be found derivatively guilty ofviolatingSection 8(a)(2) of the Act if, as the GeneralCounsel contends, RWD coerced employees into joiningtheUnion or secured authorization cards by otherimproper means. Whether Hunter was a participant in oraware of any such improper conduct by RWD isirrelevant.Accordingly,Hunter'smotiontostrikeevidence will be denied.In its brief Hunter next requests -that the Settlement Agreement not be approved, andthat the case be reopened in order to allow [RWD] topresent that portion of the defense that was unavailableto [Hunter] during the hearing.Hunter argued at the hearing (and repeats in its brief) thatitwas unprepared to present a defense of RWD's conductbecauseRWD and Hunter had "agreed to divide thepreparation of the defense"" and was advised only the daybefore the hearing began that RWD would not participate.Sinceafinding thatRWD did not represent anuncoerced majority of Hunter's North Adams employeeswoulddepriveHunterofitscollective-bargainingagreement, irrespective of its good faith or scienter, theExaminerbelievesthatHunter's request should begranted, even if RWD itself were not entitled to anopportunity to be heard at this time.Hunter's final motion appearsin itsbrief as follows:Alternatively,theTrialExaminershouldgrant[Hunter's]motion and reopen this hearing in order toallow [Hunter] to defend against the alleged violationsof Section 8(d) of the Act.It concludes its argument on this point as follows-...Such request is made only if the statements andacts attributable to alleged representatives of [RWD]are not physically expunged from this record, and onlyif [RWD] is not found to be the uncoerced majorityrepresentative at the material times referred to in theConsolidated Complaint.Since the Examiner has denied Hunter's motion to strikethe evidence against RWD and is not prepared to find onthe present record that RWD represented an uncoercedmajority of Hunter's North Adams employees, Hunter'sfinal request must be considered.What Hunter apparently seeksisanopportunity todefend RWD whether that union desires to defend itself ornot.To grant such a request could conceivably lead tomost anomalous results. For example, if RWD chose nottodefend,but rather to admit the allegations of thecomplaintagainst itor to stand on the record heretoforemade, an order would appropriately be entered prohibitingRWD from representing the employees and setting asidethe collective-bargaining agreement made by it on behalfof those employees.': It would be tilting at windmills topermit Hunter to try to establish RWD's innocence sinceitwould avail Hunter nothing as a finding against eitherof the Respondents requires abolition of the bilateralrelationship between them. The ultimate consideration isthe interests of the employees, the protection of whoserights is the raison d'etre of the Act. It would do them adisservice to permit an employer to attempt, in effect, toestablish that the employees are represented by a unionwhich is not willing or able to establish or defend its ownrepresentative status.The Supreme Court's decision inBernhard-Altmannteaches that, in a situation like thepresent, the burden of any misconduct must be borne bythe contracting parties and cannot be transferred to theemployees.Accordingly,Hunter's request that it be permitted todefend against theallegationsthat RWD violated Section8(b) of the Act will be denied. Hunter will, of course, bepermitted to appear at any reopened hearing. The natureand extent of its participation will be determined in thelight of specific situations as they may arise.V.THE LIMITED REOPENINGA. The reopened hearing is to be strictly limited to thepresentationofadefensebyRWD (includingcross-examinationofwitnesseswho have heretoforetestified against theunion)and such rebuttal evidence asthe General Counsel and the Charging Party may present.No evidence will be received on any otherissues.As toone issue,however, the Examiner invites suchargument as the parties may desire to present. As statedat the outset of this order, the Examiner finds that by the" I.L.G,W U. (Bernhard-AltmannTexasCorp.) v. N.L.R. B.,366 U.S.731."Hunter andRWD apparentlydefendedjointlyin theDistrictCourtproceeding under Sec. 10(i)."The evidence heretofore presented by the General Counsel is sufficientto establish primafaciethatRWD did not represent an uncoercedmajority. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDend of September RWD held authorization cards executedby a majority of the unit employees.However, theevidence establishes thatHunter rejected the union'sdemand for recognition and request for bargaining at thattime and did not grant recognition until October 27, theday the arbitrator made his award.Hunter argues, in effect,that the propriety of itsrecognizing and contracting with RWD should be judgedsolely in the light of the facts up to the date of the union'sdemand for recognition.The otherpartieshave notaddressed themselves to this issue.They are,therefore,hereby invited to file memoranda(or be prepared topresent oral statements at the resumed hearing) on thequestions:(1)whether the propriety of the recognitionshould be determined as of the date of the union's demandor as of the date recognition was extended;and (2)whether the ultimate decision herein wouldbe affected bythe date found to be appropriate.B.Section 101.9(d) of the Board'sStatement ofProcedure,as amended,reads in part:If the trial examiner decides to accept or reject theproposed settlement,any party aggrieved by such rulingmay ask for leave to appeal to the Board as provided inSection 102.26.The Examiner believes that the General Counsel andRWD, being parties aggrieved by the rejection of theproposed settlement,should be granted a reasonable timewithin which to apply for leave to appeal to the Board.Accordingly,the Examiner will not at this time set a datefor the resumption of hearing pursuant to the limitedreopening herein provided.Instead,theExaminer willallow 10 days from the date of this order within whichsaid parties may apply for such leave. Unless within the10-day period so provided the Examiner receives either anotice by the General Counsel and/or RWD that such anapplication has been filed with the Board or a waiver byRWD of further hearing,shewillproceed to issue anorder setting the case for further hearing. If either theGeneral Counsel or RWD applies for leave to appeal tothe Board,the Examiner will defer further action until theBoard has acted upon the application(or applications) sofiled.Accordingly, it is hereby ordered that:1.The settlement agreement proposed by the GeneralCounselandRespondentLocalNo. 29, RWDSU,AFL-CIO,is rejected;2.ThemotionofRespondentHunterOutdoorProducts,Inc., to strike and expunge certain evidencefrom the record is denied;3.RespondentHunter'smotion that the record bereopened to permit RespondentLocal 29, RWDSU,AFL-CIO,to defend is granted,the date and place of anyfurther hearing to be prescribed by further order of theTrial Examiner;4.Respondent Hunter'smotion that it be permitted "todefend against the alleged violations of Section8(b) of theAct" isdenied.APPENDIX BPursuant to the RecommendedOrder of a TrialExaminerof theNationalLaborRelations Board and inorderto effectuatethe policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trialinwhich all partieshad the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this Notice and to keep the promises we makeherein.The National Labor Relations Act gives all employeesthese rights:To organize themselves;To form,join or help unions;To bargain as a group through a representative theychoose;To act together for collective bargaining or othermutual aid or protection;To refuse to do any or all of these things;WE WILL NOT do anything that interferes with theserights.You are free to join the International Ladies'Garment Workers'Union,AFL-CIO,or any otherunion,and, by majority choice,to select any union torepresent you in bargaining with us.WE WILL NOTthreaten to fire you,or to hold backyour pay raises, paid holidays,or any other benefits, orto close our North Adams,Massachusetts,plants inorder to make you join Local 29, Retail Wholesale andDepartment Store Union,AFL-CIO,or to keep youfrom joining International Ladies'Garment Workers'Union,AFL-CIO,or any other union.WE WILL NOTquestion you about any union activityor about who belongs to or supportsthe ILGWU orany other union.WE WILL NOT spy on the union activities of anyemployees.WE WILL NOTtell you not to accept leaflets given outby theILGWU or anyother union.WE WILL NOT interfere with the appointment orelection of shop stewards or other officers or agents ofLocal 29,RWDSU,or otherwise interfere with theinternal affairs of that or any other union.WE WILL NOTassault any union agents or organizersor otherwise physically impede their peaceful and lawfuldistributionofcampaign leaflets or other unionliterature.WE WILL NOTpermit Local29,RWDSU, or anyother union to violate any lawful rule we make againstsolicitationor distribution of material in the plantduring working time.WE WILL NOTgive any further effect to our contractofNovember4,1967,withLocal29,RWDSU,covering our North Adams employees; but this does notmean that we will necessarily change wage rates,holidaypay provisions,oranyother terms andconditions of employment that may now be in effect.Together with Local 29,RWDSU,WE WILL giveyou back all the money we took out of your pay forsaid union,with 6 percent interest on that money.WE WILL stop recognizingLocal 29,RWDSU, asyour collective-bargaining representative and dealingwith its shop stewards and other agents as yourrepresentative, and WE WILL NOT again recognize Local29,RWDSU,unless and until it is certified as yourrepresentative as a result of a National Labor RelationsBoard election.HUNTER OUTDOORPRODUCTS, INC.(Employer)DatedBy Joseph Martin,Vice President(Representative)(Title) HUNTER OUTDOOR PRODUCTS467This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge & NewSudbury Streets, Boston, Massachusetts 02203, Telephone223-3353.APPENDIX CNOTICE TO ALLMEMBERS OFLOCAL 29, RETAIL,WHOLESALE AND DEPARTMENT STORE UNION,AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify our membersthat:After a trial in which all parties had the opportunity topresent their evidence,theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this Notice and to keep the promises we makeherein.The National Labor Relations Act gives all employeesthese rights:To organize themselves;To form,join or help unions;To bargain as a group through a representativethey choose;To act together for collective bargaining or othermutual aid or protection;To refuse to do any or all of these things;WE WILL NOTdo anything that interferes with theserights.You are free to join the International Ladies'Garment Workers'Union,AFL-CIO,or any otherunion,and, by majority choice,to select any union torepresent you in bargaining with your employer.WE WILL NOT give any further effect to our contractof November4, 1967,withHunter Outdoor Products,Inc.,covering the employees at their North Adams,Massachusetts,plants.WE WILL NOT threaten to have Hunter'sNorthAdams employees fired,or to have their pay raises,holiday pay or other benefits held back,or to causeHunter to close its North Adams plants in order tomake you join Local 29,RetailWholesaleandDepartment Store Union,AFL-CIO.WE WILL NOT act or claim to act as thecollective-bargaining representative of Hunter'sNorthAdams employees unless and until we have beencertified as their representative as a result of a NationalLabor Relations Board election.Together with Hunter Outdoor Products,Inc.,WEWILL give back to Hunter'sNorth Adams employees allthe money that was taken out of their pay for Local 29,RWDSU,dues, plus 6 percent interest on that money.LOCAL 29, RETAIL,WHOLESALE ANDDEPARTMENT STOREUNION,AFL-CIO(Labor Organization)DatedBy Joel Pave, President(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge & NewSudbury Streets, Boston, Massachusetts 02203, Telephone223-3353.